                         EXHIBIT 1




Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 1 of 125
                       UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION



 LISA MORRIS, MICHAEL BUI, TUMIKA
 WILLIAMS, ALBERT EDGE and KRISTEN                           CASE NO. 3:18-CV-157-RJC-DSC
 VALPERGA on behalf of themselves and all
 others similarly situated,

        Plaintiffs,

        vs.

 BANK OF AMERICA, N.A.,

        Defendant.


            STIPULATION AND SETTLEMENT AGREEMENT AND RELEASE

       Subject to approval by the Court, this Stipulation and Settlement Agreement and Release

(“Settlement Agreement”) is made and entered into by (1) Plaintiffs Lisa Morris, Michael Bui,

Tumika Williams, Albert Edge, and Kristen Valperga (“Class Representatives”), individually and

as representatives of the Settlement Class (defined below) and (2) Bank of America, N.A.

(“BANA”). The Class Representatives and BANA are collectively referred to herein as “the

Parties.” The Parties intend this Settlement Agreement to fully and finally resolve and settle all

released rights and claims to the extent set forth below and subject to the terms and conditions set

forth below.

                                           RECITALS

       1.      Plaintiff Lisa Morris, an Oklahoma resident, filed this class action on March 29,

2018, alleging that BANA breached its customer agreements, converted her funds, was unjustly

enriched, and violated the North Carolina Unfair and Deceptive Trade Practices Act, N.C.G.S.




    Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 2 of 125
§ 75.1-1, et seq. (the “NCUDTPA”) and the Oklahoma Consumer Protection Act, 15 OK Stat.

§ 15-753, et seq. (the “OCPA”) by (i) charging insufficient funds and overdraft fees (“NSF/OD

Fees”) in connection with reinitiated automated clearinghouse (“ACH”) transactions (“Retry

Transaction Fee Claims”), (ii) charging NSF/OD Fees in connection with certain BANA-to-BANA

account transactions (“Intrabank Transaction Fee Claims”), and (iii) assessing monthly

maintenance fees on savings accounts, which Plaintiff contended should have been waived (“MMF

Claims”) (collectively, the “Action”). See ECF No. 1.

       2.      On June 6, 2018, Plaintiff Morris filed an amended class action complaint adding

Plaintiff Michael Bui, a California resident, as a class representative for the Retry Transaction Fee

Claims in the Action, as well as a claim for violation of California’s Unfair Competition Law, Cal.

Bus. & Prof. Code § 17200 et seq. (the “UCL”). See ECF No. 15.

       3.      On July 12, 2018, Plaintiffs Morris and Bui filed a second amended class action

complaint adding Plaintiff Tumika Williams, a Georgia resident, as a class representative with

respect to new allegations challenging BANA’s practice of applying deposits to previously

assessed NSF/OD Fees before processing upcoming debits (“Fee Accrual Claims”), as well as a

claim for violation of the Georgia Fair Business Practices Act, O.C.G.A.§ 10-1-390 et seq. (the

“GFBPA”). See ECF No. 19.

       4.      On August 27, 2018, BANA moved to dismiss the second amended class action

complaint under Rule 12(b)(6) of the Federal Rules of Civil Procedure. See ECF Nos. 22-23.

       5.      On January 8, 2019, United States Magistrate Judge David S. Cayer issued a

memorandum opinion and recommendation (“M&R”) granting in part and denying in part

BANA’s motion to dismiss, and specifically, dismissing with prejudice Plaintiffs’ claims for

conversion, unjust enrichment, breach of the implied covenant of good faith and fair dealing, and

                                                 2


    Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 3 of 125
denying the motion as to the claims for breach of contract and for violations of the NCUDTPA,

the UCL, the OCPA, and the GFBPA. See ECF No. 38.

       6.      On January 22, 2019, BANA filed a partial objection to that part of the Magistrate

Judge’s M&R denying BANA’s motion to dismiss Plaintiffs’ claims for violation of the

NCUDTPA, the UCL, the OCPA, and the GFBPA. See ECF No. 39. Plaintiffs filed a response in

support of the M&R.

       7.      On March 29, 2019, the Court adopted in part and declined to adopt in part the

Magistrate Judge’s M&R. See ECF No. 42. Specifically, the Court adopted that part of the M&R

dismissing Plaintiffs’ claims for conversion, unjust enrichment, breach of the implied covenant of

good faith and fair dealing, and denying BANA’s motion to dismiss as to the claims for violation

of the NCUDTPA and the UCL. The Court declined to adopt the M&R with respect to Plaintiffs

claims for violations of the OCPA and the GFBPA, instead, dismissing those claims. Id. Thus, the

only claims remaining in the Action are for (1) breach of contract, (2) violation of the UCL, and

(3) violation of the NCUDTPA. Id.

       8.      Following the Court’s Order on the Motion to Dismiss, and after the Court issued

a Scheduling Order, the Parties began an extensive discovery effort that lasted nearly two years.

       9.      On November 5, 2018, Plaintiff Kristen Valperga filed a class action complaint

against BANA in the United States District Court, Northern District of California, San Francisco

Division, Case No. 3:18-cv-06724-RS, asserting almost identical allegations and claims to those

asserted in the Action in connection with the Retry Transaction Fee Claims, including for breach

of contract and breach of the covenant of good faith and fair dealing, violation of the UCL, and

unjust enrichment (the “Valperga Action”).



                                                3


    Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 4 of 125
       10.     Plaintiff Kristen Valperga dismissed the Valperga Action without prejudice on June

6, 2019 and her counsel made appearances in the Morris Action.

       11.     On January 14, 2020, Plaintiffs Morris, Bui, and Williams filed the operative third

amended class action complaint adding Plaintiff Albert Edge, a North Carolina resident, as a class

representative with respect to the Retry Transaction Fee Claims in the Action, and asserting the

following remaining claims for (1) breach of contract, (2) violation of the UCL, and (3) violation

of the NCUDTPA. See ECF No. 64.

       12.     BANA filed an answer to the third amended class action complaint on January 28,

2020. See ECF No. 66.

       13.     Throughout the Morris Action, the Parties engaged in extensive discovery,

exchanging tens of thousands of pages of documents and then taking depositions of BANA’s

representatives and some of the Class Representatives. BANA produced documents related to its

NSF/OD practices such as bank contractual agreements, marketing and internal studies on

NSF/OD fees, customer complaints related to its fees, and documents showing how much money

it made from the disputed fees at issue, among others.

       14.     Specifically, on May 7, 2019, Plaintiffs served on Defendant: (1) First Set of

Interrogatories, (2) First Set of Requests for Production, and (3) Rule 30(b)(6) Deposition Notice.

       15.     On or about June 24, 2019, Plaintiffs sent Defendant a proposed (1) Protective

Order, (2) ESI Protocol, and (3) ESI search terms.

       16.     The parties immediately began meeting and conferring on various discovery issues,

such custodial ESI searches and the production of data on resubmitted ACH transactions.

       17.     Plaintiffs filed their notice of intent to serve a non-party subpoena on the National

Automated Clearinghouse Association (“NACHA”).

                                                 4


    Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 5 of 125
        18.    Plaintiffs then negotiated extensively for production of documents and deposition

testimony with NACHA.

        19.    Plaintiffs ultimately deposed a NACHA corporate representative on November 10,

2020.

        20.    Plaintiffs filed their notice of intent to serve non-party subpoenas on four non-party

banks, which they served on May 29, 2020: JP Morgan Chase, First Hawaiian Bank, Klein Bank

and First Citizens Bank.

        21.    Plaintiffs then negotiated for production of documents with these entities. With

respect to JP Morgan Chase, Plaintiffs engaged in motions practice in order to seek production of

documents JP Morgan Chase did not wish to produce.

        22.    On November 7, 2019, Plaintiffs served on Defendant: (1) Second Set of

Interrogatories, (2) Third Set of Requests for Production.

        23.    On January 23, 2020, Plaintiffs served on Defendant: (1) Third Set of

Interrogatories, (2) Third Set of Requests for Production

        24.    On October 7, 2019, Defendant produced documents [BANA_MORRIS- 00000001

- BANA_MORRIS-00001413], which Plaintiffs promptly reviewed.

        25.    On October 25, 2019, Defendant produced documents [BANA_MORRIS-

00001414 - BANA_MORRIS-00005484], which Plaintiffs promptly reviewed.

        26.    On November 1, 2019, Defendant produced documents [BANA_MORRIS-

00005485 - BANA_MORRIS-00006842], which Plaintiffs promptly reviewed.

        27.    On December 6, 2019, Defendant produced documents [BANA_MORRIS-

00006843- BANA_MORRIS-00007334], which Plaintiffs promptly reviewed.



                                                 5


    Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 6 of 125
       28.    On December 23, 2019, Defendant produced documents [BANA_MORRIS-

00007335 - BANA_MORRIS-00008953], which Plaintiffs promptly reviewed.

       29.    On January 23, 2020, Defendant produced documents [BANA_MORRIS-

00008954 - BANA_MORRIS-00010564], which Plaintiffs promptly reviewed.

       30.    On January 29, 2020, and pursuant to a subpoena, third party Global Lending

produced           documents                [BANA_01.24.2020_Global                    Lending_00000001-

BANA_01.24.2020_Global Lending_00000017], which Plaintiffs promptly reviewed.

       31.    On     February        4,    2020,        third     party    Paypal    produced   documents

[BANA_01.28.2020_Paypal_00000001                  -     BANA_01.28.2020_Paypal_00000030],          which

Plaintiffs promptly reviewed.

       32.    On    February     21,        2020,      third     party    Citibank   produced   documents

[BANA_02.03.2020_Citibank_00000001                    BANA_02.03.2020_Citibank_00000004],          which

Plaintiffs promptly reviewed.

       33.    On February 27, 2020, Defendant produced documents [BANA_MORRIS-

00010565 - BANA_MORRIS-00010685], which Plaintiffs promptly reviewed.

       34.    On     March      3,        2020,       third     party     Citibank   produced   documents

[BANA_03.02.2020_Citibank_00000001 - BANA_03.02.2020_Citibank_00000055], which

Plaintiffs promptly reviewed.

       35.    On March 9, 2020, third party Farmers Insurance produced documents

[BANA_03.05.2020_Farmers_00000001                 -    BANA_03.05.2020_Farmers_00000015],          which

Plaintiffs promptly reviewed.

       36.    On March 23, 2020, Defendant produced document [BANA_MORRIS-00010686],

which Plaintiffs promptly reviewed.

                                                        6


    Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 7 of 125
       37.       On March 27, 2020, Defendant produced documents [BANA_MORRIS-00010687

- BANA_MORRIS-00010688], which Plaintiffs promptly reviewed.

       38.       On April 10, 2020, Defendant produced documents [BANA_MORRIS-00010689

- BANA_MORRIS-00041604], which Plaintiffs promptly reviewed.

       39.       On April 24, 2020, Defendant produced documents [BANA_MORRIS-00041605

- BANA_MORRIS-00067321], which Plaintiffs promptly reviewed.

       40.       On May 18, 2020, Defendant produced documents [BANA_MORRIS-00067322 -

BANA_MORRIS-00067431], which Plaintiffs promptly reviewed.

       41.       Over the course of several weeks, the Parties negotiated a stipulation bringing into

evidence the deposit agreements and account disclosures of certain banks on April 10, 2020.

       42.       On October 8, 2019, Plaintiffs responded to Defendant’s First Set of

Interrogatories, First Set of Requests for Admission, and First Set of Requests for Production and

produced documents.

       43.       The Parties thereafter met and conferred extensively regarding those responses.

       44.       On December 18, 2019, Plaintiffs served supplemental responses to Defendant’s

First Set of Requests for Admission.

       45.       The Parties thereafter met and conferred extensively regarding those responses.

       46.       On November 22, 2019, Plaintiffs deposed a BANA corporate representative in

Charlotte, NC.

       47.       On December 12, 2019, Plaintiffs deposed a BANA corporate representative in Los

Angeles, CA.

       48.       On November 18, 2020, Plaintiffs deposed BANA employee Cathy Pullen.



                                                  7


    Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 8 of 125
       49.     On September 17, 2020, Plaintiffs noticed the depositions of BANA employees

Barry Hallman, Kevin Condon, Riaz Bhamani, Eric Reeves, Christopher Wong, Preston Taylor.

Plaintiffs were preparing to take those depositions when the Parties agreed in principle to resolve

the Action.

       50.     While discovery was ongoing, the Parties participated in two formal mediations

with Judge Layn Phillips (ret.), as well as several post-mediation telephone conferences. The

Parties first mediated in person on August 26, 2019. The mediation did not result in a settlement.

The Parties then attended a virtual mediation over a year later with Judge Phillips, on September

8, 2020. The second mediation also did not result in a settlement but brought the Parties closer

together.

       51.     After several more months of litigation, including engaging in extensive meet and

confer regarding discovery and depositions, the Parties reached agreement on all material terms of

a settlement on December 20, 2020 after accepting a mediator’s proposal.

       52.     The Parties filed a notice of settlement on December 28, 2020. See ECF No. 79.

       53.     The Court then directed the Parties to file a motion for preliminary approval of a

class settlement by April 28, 2021 by text order dated January 4, 2021, which was extended to

May 12, 2021 by request of the parties.

       54.     The Parties are ready and willing to make and enter into this Settlement Agreement

to settle the claims of Class Representatives and all putative class members in the Action.

       55.     The Parties recognize that the outcome of the Action is uncertain, and that a final

resolution through the litigation process would likely require several years of protracted

adversarial litigation and appeals; involve substantial risk and expense; and could result in

additional expenses associated with possible future litigation raising similar or duplicative claims.

                                                 8


    Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 9 of 125
Class Counsel have concluded, after inquiry and investigation of the facts, that the terms of this

Settlement Agreement are fair, reasonable, adequate, and in the best interests of the Settlement

Class; and the Parties and their counsel have agreed to resolve the Action as a class action

settlement according to the terms of this Settlement Agreement.

        56.     BANA denies all wrongdoing and liability and denies that Class Representatives’

claims entitle them or the class members to any relief and deny that anyone was harmed by the

conduct the Class Representatives allege.         Nevertheless, BANA desires to settle Class

Representatives’ and the putative class members’ claims on the terms described herein, solely for

the purpose of avoiding the burden, expense, risk, and uncertainty of continuing litigation, and in

order to put the litigation to rest.

        57.     Without any admission or concession whatsoever by the Parties as to the strength

or weakness of the merits of the claims and defenses asserted in the Action, it is hereby stipulated

and agreed by the undersigned, on behalf of Plaintiffs, the Settlement Classes, and BANA that all

Released Claims against BANA be fully and forever settled, compromised, released, and dismissed

on the merits with prejudice on the following terms and conditions, subject to the Court’s approval:

                                         AGREEMENT

1. DEFINITIONS

        As used in this Settlement Agreement, the terms defined below shall have the meanings

assigned to them when capitalized in the same fashion as in this Section 1 of this Settlement

Agreement.

        1.1.    “Action” means the above-captioned action, Lisa Morris, et al., v. Bank of America,

N.A., 3:18-cv-157-RJC-DSC pending in United States District Court for the Western District of



                                                 9


   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 10 of 125
North Carolina, Charlotte Division, including all actions consolidated thereunder or that may be

consolidated thereunder in the future.

       1.2.    “Attorneys’ Fees” means the attorneys’ fees and costs related to this Settlement

Agreement that Class Counsel intend to seek under Section 10 of this Settlement Agreement.

       1.3.    “BANA” means Defendant Bank of America, N.A.

       1.4.    “BANA’s Counsel” or “Defendant’s Counsel” means Brian A. Kahn, Carolee A.

Hoover, and Jasmine K. Gardner of McGuireWoods LLP, and James W. McGarry and Laura A.

Stoll of Goodwin Procter LLP.

       1.5.    “CAFA Notice” means notice of this proposed settlement to the United States

Attorney General and appropriate state Attorneys General, as provided by the Class Action

Fairness Act of 2005, 28 U.S.C. § 1715.

       1.6.    “Class Counsel” means David M. Wilkerson and Larry McDevitt of The Van

Winkle Law Firm, Jeffrey D. Kaliel and Sophia Gold of Kaliel Gold PLLC, and James J. Pizzirusso

of Hausfeld LLP.

       1.7.    “Class Fees” means Retry Transaction Fees, Intrabank Transaction Fees and/or Fee

Accrual Claim Fees (see Section 3.1).

       1.8.    “Class Notice” means the notice of this Settlement and Final Approval Hearing,

which is to be sent to the Settlement Class substantially in the manner set forth in this Agreement

and approved by the Court, consistent with the requirements of Due Process and Rule 23, and

substantially in the form of Exhibits A (Email Notice), B (Postcard Notice), and C (Long Form

Notice), attached hereto.

       1.9.    “Class Period” means the period beginning on July 1, 2014 and ending on the date

on which the Court enters Preliminary Approval Order of the Settlement.

                                                10


   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 11 of 125
          1.10.   “Class Representatives” means Plaintiffs Lisa Morris, Michael Bui, Tumika

Williams, Albert Edge, and Kristen Valperga.

          1.11.   “Court” means the United States District Court for the Western District of North

Carolina, Charlotte Division.

          1.12.   “Effective Date” shall mean the next business day following the last date on which

a notice of appeal directed to the entry of the Final Approval Order and Judgment could have been

timely filed but with no notice of appeal having been filed; or, should a notice of appeal be filed,

it shall mean the next business day after the Final Approval Order and Judgment is affirmed, all

appeals are dismissed, and no further appeal is permitted.

          1.13.   “Fee and Expense Award” means the amount of Attorneys’ Fees and

reimbursement of expenses, if any, awarded by the Court to Class Counsel pursuant to a motion

made under Section 10 herein, which will be paid out of the Settlement Amount.

          1.14.   “Final Approval” means the approval of this Settlement Agreement by the Court at

or following the Final Fairness Hearing, and entry of the Final Approval Order on the Court’s

docket.

          1.15.   “Final Approval Order” means a final order and judgment in which the Court gives

Final Approval to the Settlement Agreement and dismisses with prejudice Class Representatives’

and Settlement Class Members’ claims and enters a judgment according to the terms set forth

herein.

          1.16.   “Final Fairness Hearing” means the hearing at which the Court will consider and

finally decide whether to approve this Settlement Agreement, enter the Final Approval Order, and

make other such rulings contemplated by this Settlement Agreement.



                                                 11


   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 12 of 125
         1.17.   “Fourth Amended Class Action Complaint” means the operative Fourth Amended

Complaint filed concurrently with the Motion for Preliminary Approval of the Settlement, which

shall be in substantially the same form as Exhibit E, and as further set forth herein in Paragraph

15.3 of this Settlement Agreement.

         1.18.   “Intrabank Transaction” means a Settlement Class Member’s attempt to make an

Automated Clearing House (ACH) payment from their BANA consumer checking account to

another BANA account (e.g., BANA mortgage, BANA home equity line of credit, BANA credit

card).

         1.19.   “Intrabank Transaction Fees” means NSF and/or OD fees that a Settlement Class

Member paid but were not refunded in connection with an Intrabank Transaction.

         1.20.   “Notice Plan” means the plan for sending notice to members of the proposed

Settlement Class, as set forth in Section 5.

         1.21.   “Notice Period” means the period of time running from the date the Settlement

Administrator commences the Notice Plan until such Notice Plan is complete. The Notice Period

must commence within seven (7) calendar days after the entry the Settlement Class List is

finalized, as set forth in Paragraph 5.1 and be completed as soon as is practicable.

         1.22.   “NSF Fee” means insufficient funds fee.

         1.23.   “Opt-Out Deadline” or “Objection Deadline” means the date by which a written

objection to this Settlement Agreement or a request for exclusion submitted by a member of the

Settlement Class must be postmarked and/or filed with the Court, and mailed to Class Counsel and

to BANA’s Counsel at the addresses provided in the Class Notice, which shall be designated as

105 days after the Court issues the Preliminary Approval Order.

         1.24.   “OD Fee” means overdraft fee.

                                                 12


   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 13 of 125
       1.25.   “Person” means a natural person, firm, association, organization, partnership,

business, trust, limited liability company, corporation, or public entity.

       1.26.   “Practice Change” means BANA’s agreement to cease assessing NSF or OD Fees

on automated clearinghouse entries labeled by the merchant as a “RETRY PYMT” for a period of

at least five (5) years beginning on either February 28, 2022 or 180 calendar days from Final

Approval of the Settlement, whichever is later.

       1.27.   “Preliminary Approval” means preliminary approval of the Settlement Agreement

by the Court, conditional certification of the Settlement Class, and approval of the method and

content of the Class Notice to the Settlement Class Members.

       1.28.   “Preliminary Approval Order” means the Order submitted to the Court granting

Preliminary Approval of the Settlement, which shall be substantially in the form of Exhibit D

attached hereto.

       1.29.   “Released Claims” means any individual, class, representative, group or collective

claim, liability, right, demand, suit, matter, obligation, damage, loss, action or cause of action, of

every kind and description, that a Releasing Party has or may have, including assigned claims,

whether known or Unknown Claims, contingent or absolute, suspected or unsuspected, disclosed

or undisclosed, accrued or un-accrued, latent or patent, contingent or non-contingent, liquidated or

un-liquidated, at law or in equity, matured or un-matured, apparent or unapparent, that Class

Representatives or Settlement Class Members raised or could have raised in the Action or the

Valperga Action, or which they could raise in the future, in any court, tribunal, forum, or

proceeding, arising out of or relating in any way to the allegations made in the Action and the

Valperga Action, with the sole and limited exception of the MMF Claims, which are not included

in the Released Claims. Other than the excluded MMF Claims, the Released Claims described

                                                  13


   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 14 of 125
herein include, but are not limited to, claims or defenses concerning Retry Transaction Fees,

Intrabank Transaction Fees, and the Fee Accrual Claims, and any violation and/or alleged violation

of state and/or federal law, whether common law or statutory, arising from or relating to the

conduct, acts, and/or omissions described in this paragraph.

        1.30.   “Released Parties” refers to BANA and each of its present, former, and future

parents, predecessors, successors, assigns, assignees, affiliates, conservators, divisions,

departments, subdivisions, owners, partners, principals, trustees, creditors, shareholders, joint

ventures, co-venturers, officers, and directors (whether acting in such capacity or individually),

attorneys, vendors, accountants, nominees, agents (alleged, apparent, or actual), representatives,

employees, managers, administrators, and each person or entity acting or purporting to act for them

or on their behalf, including, but not limited to, Bank of America Corporation and all of its

subsidiaries and affiliates.

        1.31.   “Releasing Parties” means Class Representatives and Settlement Class Members,

and any Person claiming by or through the Class Representatives and each Settlement Class

Member, including their respective past, present and future heirs, children, spouses, beneficiaries,

conservators, executors, estates, administrators, assigns, attorney, agents, consultants, and any

other representatives of any of these persons and entities.

        1.32.   “Retry Transaction Fees” means an insufficient fund and/or overdraft Fee in

connection with an ACH entry on a consumer checking account that (a) was resubmitted by the

merchant or the merchant’s bank with a “RETRY PYMT” indicator after the initial request for

payment was declined or (b) was preceded by another returned ACH entry submitted by the same

merchant in the same amount within the last six calendar days, so long as the merchant did not use



                                                 14


   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 15 of 125
the “RETRY PYMT” indicator on any transaction with any BANA customer within the same

calendar year as the second entry.

       1.33.   “Service Award” means the total of any monetary award ordered to be paid to one

or more of the Class Representatives, inclusive, as set forth in Section 11 herein.

       1.34.   “Settlement” means the Agreement between the Class Representatives, on behalf

of themselves and as the proposed representatives of the Settlement Class, and BANA to settle and

compromise the Class Representatives’ and the Settlement Class Members’ claims in the Action,

as memorialized in this Settlement Agreement and accompanying documents attached hereto.

       1.35.   “Settlement Administrator” means the qualified third-party administrator and agent

agreed to by the Parties and approved and appointed by the Court in the Preliminary Approval

Order to administer the Settlement, including providing the Class Notice. The Parties agree to

recommend that the Court appoint Epiq as the notice provider and Settlement Administrator.

       1.36.   “Settlement Administration Expenses” means the costs and expenses reasonably

and actually incurred in obtaining the services of the Settlement Administrator to facilitate the

Settlement, including but not limited to costs of identifying Class Members, printing and mailing

the Class Notice, and mailing settlement checks to Class Members, and related services.

       1.37.    “Settlement Agreement” means this Settlement Agreement and Release.

       1.38.   “Settlement Amount” or “Settlement Fund” means the amount of seventy-five

million dollars ($75,000,000.00), which BANA will be obligated to pay to the Settlement

Administrator, as set forth in Section 6, and only if all other contingencies outlined in Section 6

are met.




                                                15


   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 16 of 125
         1.39.   “Settlement Class” or “Settlement Classes” means, collectively, the “Retry

Transaction Class,” the “Intrabank Transaction Class,” and the “Fee Accrual Class,” as further

defined below.

         1.40.   “Settlement Class Member” means any person who falls within the definition of

the Settlement Classes and who does not submit a valid request for exclusion from the Settlement

Class.

         1.41.   “Settlement Payment(s)” means the payments from the Settlement Amount to be

made to Settlement Class Members according to the payment allocation described herein.

         1.42.   “Settlement Website” means the website to be created, launched, and maintained

by the Settlement Administrator which shall provide access to relevant case documents including

the Notice, the operative complaint, and other relevant documents. The Settlement Website shall

remain accessible until at least thirty (30) calendar days after the Effective Date.

         1.43.   “Successful Opt-Out(s)” means the Person or Persons who timely and validly

exercised his, her, or their right to be excluded from the Settlement Class by the deadline provided

in the Class Notice, to be at least thirty (30) days after completion of the Notice Plan, but shall not

include persons whose requests for exclusion are not valid or are otherwise void pursuant to

Section 9 below.

         1.44.   “Third Amended Class Action Complaint” means the Third Amended Complaint

filed in the Action (ECF No. 64).

         1.45.   “Unknown Claims” means any claim arising out of or related to Retry Transaction

Fees, Intrabank Transaction Fees, and the Fee Accrual Process that a Releasing Party does not

know or suspect exists in his, her or its favor at the time of the release of the Released Claims as

against the Released Parties, including without limitation those which, if known, might have

                                                  16


   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 17 of 125
affected the decision to enter into the Settlement. The Settlement is intended to extinguish all

Released Claims arising out of Retry Transaction Fees, Intrabank Transaction Fees, and the Fee

Accrual Process, and, consistent with such intentions, the Releasing Parties shall waive their rights

to the extent permitted by state law, federal law, foreign law or principle of common law, which

may have the effect of limiting the release set forth above. Class Representatives, on behalf of

themselves and the Releasing Parties, expressly waive and release any and all provisions, rights,

and benefits conferred by California Civil Code Section 1542, and by any law of any other

jurisdiction, or principle of common law, that is similar, comparable, or equivalent in effect to

California Civil Code Section 1542 with respect to the release of claims. California Civil Code

Section 1542 provides:

       A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE

       CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT TO

       EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE

       AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY

       AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED

       PARTY.

       In making this waiver of rights, the Class Representatives, on behalf of themselves and the

Releasing Parties, acknowledge that they and Settlement Class Members may discover facts in

addition to or different from those that they now know or believe to be true with respect to the

subject matter of this release, but that it is their intention, as Class Representatives and on behalf

of the Settlement Class Members, to fully, finally and forever settle and release any and all claims

released hereby known or unknown, suspected or unsuspected, which now exist, or heretofore

existed, or may hereafter exist, and without regard to the subsequent discovery or existence of such

                                                 17


   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 18 of 125
additional or different facts for any potential claims arising out of or related to Retry Transaction

Fees, Intrabank Transaction Fees, and the Fee Accrual Claims. The Class Representatives, and

the Settlement Class Members by operation of the judgment, shall be deemed to have

acknowledged, that the inclusion of “Unknown Claims” in the definition of “Released Claims”

was separately bargained for, constitutes separate consideration for, and was a key element of the

Settlement and was relied upon by the BANA in entering into the Settlement.

       1.46. “Valperga Action” means the action entitled, Kristen Valperga, et al., v. Bank of

America, N.A., 3:18-cv-06724 in United States District Court for the Northern District of

California, San Francisco Division.

       1.47. As used herein, the plural of any defined term includes the singular thereof and vice

versa, except where the context requires otherwise. All references to days shall be interpreted to

mean calendar days, unless otherwise noted. When a deadline or date falls on a weekend or a legal

holiday, the deadline or date shall be extended to the next day that is not a weekend day or legal

holiday.

       1.48. Other terms are defined in the text of this Settlement Agreement, and shall have the

meaning given to those terms in the text. It is the intent of the Parties in connection with all

documents related to the Settlement that defined terms as used in other documents shall have the

meaning given to them in this Settlement Agreement.

2. SETTLEMENT CONSIDERATION

   2.1.    BANA shall implement the Practice Change.

   2.2.    BANA shall pay the Settlement Amount in accordance with Paragraph 6.

   2.3.    BANA will update its account disclosures as related to the Practice Change, as well as

Intrabank Transfer Fees and fees related to Fee Accrual Claims.

                                                 18


   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 19 of 125
3. SETTLEMENT CLASSES

   3.1.    In order to effectuate the Settlement, the Parties agree and consent, for settlement

purposes only, that the requirements of Fed. R. Civ. P. 23(a) and Fed. R. Civ. P. 23(b)(3) are

satisfied, and subject to Court approval, the following Settlement Classes shall be certified:

       Retry Transaction Class: All holders of BANA consumer checking and/or savings
       accounts who, during the Class Period, paid and were not refunded a Retry Transaction
       Fee;

       Intrabank Transaction Class: All holders of BANA consumer checking and/or savings
       accounts who, during the Class Period, paid but were not refunded one or more Intrabank
       Transaction Fees; and

       Fee Accrual Class: All holders of BANA consumer checking and/or savings accounts
       who, during the Class Period, paid and were not refunded an OD and/or an NSF Fee on a
       consumer checking and/or savings account transaction that would not have been assessed
       if BANA had delayed the posting of previously assessed NSF/OD fees until the posting of
       a deposit that was sufficient to cover those fees, all outstanding debit transactions and any
       additional debit transactions made that day (“Fee Accrual Class Fees”).

   3.2.    The Parties’ agreement as to certification of the Settlement Classes is solely for

purposes of effectuating a settlement and for no other purpose. BANA retains all of its objections,

arguments, and defenses with respect to class certification, and reserves all rights to contest class

certification, if the Settlement set forth in this Settlement Agreement does not receive the Court's

final approval, if the Court’s approval is reversed or vacated on appeal, if this Settlement

Agreement is terminated as provided herein, or if the settlement set forth in this Settlement

Agreement otherwise fails to become effective. The Parties acknowledge that there has been no

stipulation to any classes or certification of any classes for any purpose other than effectuating the

Settlement, and that if the Settlement set forth in this Settlement Agreement does not receive the

Court’s final approval, if the Court's approval is reversed or vacated on appeal, if this Settlement

Agreement is terminated as provided herein, or if the settlement set forth in this Settlement

                                                 19


   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 20 of 125
Agreement otherwise fails to become effective, this agreement as to certification of the Settlement

Classes becomes null and void ab initio, and this Settlement Agreement or any other Settlement-

related statement may not be cited regarding certification of the Settlement Classes, or in support

of an argument for certifying a class for any purpose related to this or any other proceeding.

   3.3.    The Parties agree that the following Class Representatives are adequate representatives

of the Settlement Classes as follows: (1) Retry Transaction Class: Lisa Morris, Michael Bui, Albert

Edge and Kristen Valperga; (2) Intrabank Transaction Class: Lisa Morris; (3) Accrual Fee Class:

Tumika Williams.

4. MOTION FOR PRELIMINARY APPROVAL

   4.1.    Filing of Motion for Preliminary Approval. On or before April 28, 2021, Class

Counsel shall file this Settlement Agreement with the Court together with a Motion for Preliminary

Approval, which will seek: (i) certification of the Settlement Classes solely for settlement

purposes, pursuant to Fed. R. Civ. P. 23(a) and Fed. R. Civ. P. 23(b)(3); (ii) Preliminary Approval

of the Settlement set forth in this Settlement Agreement as fair, reasonable, and adequate within

the meaning of Fed. R. Civ. P. 23; (iii) appointment of Class Representatives as representatives of

their respective classes; (iv) approval of the proposed Class Notice, which shall be in substantially

the same forms as the Class Notices attached hereto as Exhibits A (Email Notice), B (Postcard

Notice), and C (Long Form Notice) (collectively, the “Class Notices”), and the Notice Plan set

forth in Section 5; and (v) appointment of the Settlement Administrator.

   4.2.    Preliminary Approval Order. Class Counsel agrees that the proposed Preliminary

Approval Order to be filed together with the Motion for Preliminary Approval will be in

substantially the same form as Exhibit D. The Preliminary Approval Order shall (i) preliminarily

approve the Settlement memorialized in this Settlement Agreement as fair, reasonable, and

                                                 20


   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 21 of 125
adequate, including the material terms of this Settlement Agreement; (ii) set a date for a Final

Fairness Hearing; (iii) state that if final approval of the settlement is not obtained, the settlement

is null and void, and the Parties will revert to their positions ex ante without prejudice to their

rights, claims, or defenses; (iv) approve the proposed Class Notices in the forms attached hereto

as Exhibits A through C, and authorize their dissemination to the Settlement Class; (v) set

deadlines consistent with this Settlement Agreement for mailing of the Class Notices, the filing of

objections, the filing of motions, and the filing of papers in connection with the Final Fairness

Hearing; (vi) appoint and approve the Settlement Administrator; (vii) set deadlines by which Class

Counsel shall file their motion for attorneys’ fees and Class Representatives shall file their

motion(s) for service awards, which shall be at least thirty (30) calendar days prior to the Opt-Out

Deadline; (viii) state that any appeal of the Court’s order on the motion for attorneys’ fees or the

motion(s) for service awards shall have no effect on the Court’s final approval of the Settlement;

and (ix) prohibit and preliminarily enjoin Class Representatives, all Settlement Class Members

(excepting those who are Successful Opt-Outs), and Class Counsel from commencing,

prosecuting, or assisting in any lawsuit against the Released Parties that asserts or purports to assert

matters within the scope of the Release during the time between entry of the Preliminary Approval

Order and final determination by the Court regarding whether to finally approve the Settlement.

BANA agrees that it will not oppose the entry of the Preliminary Approval Order, provided it is

substantially in the form of Exhibit D hereto and consistent with the material terms of the

Settlement. Without implication of limitation, BANA’s agreement that it will not oppose the entry

of the Preliminary Approval Order shall not be an admission or concession by it that a class was

appropriate in the Action (other than for purposes of this Settlement) or would be appropriate in



                                                  21


   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 22 of 125
any other matter, and/or that any relief was appropriate in the Action, for litigation purposes, or

would be appropriate in any other matter.

   4.3.    If Preliminary Approval of the Settlement Agreement is entered by the Court, Class

Representatives and Settlement Class Members shall seek, and BANA shall support, entry of a

Final Judgment and Order of Dismissal that: (i) certifies the Settlement Classes pursuant to Fed.

R. Civ. P. 23(a) and Fed. R. Civ. P. 23(b)(3) solely for the purpose of the settlement; (ii) approves

finally the Settlement set forth in this Settlement Agreement and its terms as being a fair,

reasonable, and adequate settlement as to Settlement Class Members within the meaning of Fed.

R. Civ. P. 23 and directing its consummation according to its terms; (iii) finds that the Class

Notices constitute due, adequate, and sufficient notice of the Settlement set forth in this Settlement

Agreement and the Final Fairness Hearing and meets the requirements of due process and the

Federal Rules of Civil Procedure; (iv) directs that, as to the Released Parties, the Action shall be

dismissed with prejudice and, except as provided for in this Settlement Agreement, without award

of costs; (v) orders that the Releasing Parties are permanently enjoined and barred from instituting,

commencing, or prosecuting any action or other proceeding asserting any Released Claims against

any Released Party; (vi) retains with the Court exclusive jurisdiction over the Settlement and this

Settlement Agreement, including the administration and consummation of the Settlement; and (vii)

determines under Fed. R. Civ. P. 54(b) that there is no just reason for delay and directs that the

judgment of dismissal as to BANA shall be final and entered forthwith.




                                                 22


   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 23 of 125
5. NOTICE PLAN

       5.1.     Preparation and Production of Settlement Class List. BANA or its agent shall

compile a list of Settlement Class Members and provide to the Settlement Administrator within

twenty-one (21) calendar days after the Preliminary Approval Order (the “Class List”), which shall

include the total number of Class Fees for each Settlement Class Member, whether the Settlement

Class Member is a current accountholder with BANA, as well as all known physical addresses and

email addresses in BANA’s possession, custody, or control, for the Settlement Class Members.

The Settlement Administrator shall use this information for the sole purpose of identifying the

current physical addresses and/or email addresses for the Settlement Class Members. Within

twenty-one (21) calendar days after the Preliminary Approval Order, BANA will also provide the

Class List to Class Counsel for Class Counsel’s validation purposes. However, the Class List

provided to Class Counsel will not include any personal identifying information related to Class

Members. Class Counsel shall have fourteen (14) calendar days therefrom to raise any objections

to the Class List.

       5.2.     Dissemination of Class Notice. For purposes of providing Court-approved class

notices and establishing that the best practicable notice has been given, Class Notice will be

provided as follows:




                                               23


   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 24 of 125
          5.2.1. For those Settlement Class Members who are current accountholders of BANA,

and have agreed to receive account statements from BANA electronically, the Settlement

Administrator shall send the Email Notice to each such Settlement Class Member’s last known

email address, in a manner that is calculated to avoid being caught and excluded by spam filters or

other devices intended to block mass email. For any emails that are returned undeliverable, the

Settlement Administrator shall send a Postcard Notice in the manner described below. The Email

Notice shall inform Settlement Class Members how they may request a copy of the Long Form

Notice.

          5.2.2. For those Settlement Class members who are current accountholders of BANA who

have not agreed to receive account statements electronically, or who are no longer BANA

accountholders, the Postcard Notice shall be mailed to these members by first class United States

mail to the last known or best available mailing address.

          5.2.3. The Settlement Administrator shall obtain updates, if any, to the addresses

contained therein to any of the following using (i) information reasonably available from a Lexis-

Nexis or alternative persons search performed as to each Settlement Class Member, (ii)

information reasonably available from the National Change of Address (“NCOA”) database

maintained by the United States Postal Service (“Postal Service”), or (iii) such additional efforts

as the Settlement Administrator reasonably believes are appropriate to identify updated addresses,

if any, for each Settlement Class Member and/or as the Court may direct. The resulting list shall

be the Class List.




                                                24


   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 25 of 125
       5.2.4. Within seven (7) business days after the Class Member List is finalized as set forth

in Paragraph 5.1, the Settlement Administrator shall begin the process of mailing the Class

Notice(s) to each Settlement Class Member using the Class List by first-class U.S. mail, postage

prepaid, and shall complete that process as soon as is practicable. The Settlement Administrator

shall format the Class Notice(s) and otherwise administer the notice process in a reasonable

manner to minimize costs.

       5.2.5. For up to forty-five (45) calendar days following the last date on which the

Settlement Administrator mailed Class Notice under this Section 5, if a Class Notice is returned

by the Postal Service as undeliverable, the Settlement Administrator shall re-mail the Class Notice

immediately to the forwarding address, if any, provided by the Postal Service on the face of the

returned mail. For any Class Notice that is returned as undeliverable without a forwarding address,

the Settlement Administrator will use commercially reasonable efforts to obtain updated addresses

during the forth-five (45) calendar days following the date the last Class Notice was mailed. Other

than as set forth above, BANA and the Settlement Administrator shall have no other obligation to

re-mail Class Notices.

       5.2.6. No later than twenty (20) calendar days before the Final Fairness Hearing, the

Settlement Administrator shall cause proof of the Class Notice mailing as set forth herein to be

provided to Class Counsel.

       5.2.7. Neither the Parties nor the Settlement Administrator shall have any further

obligation to send notice of the Settlement to proposed Settlement Class Members once these Class

Notice provisions have been complied with.

       5.2.8. Settlement Website.



                                                25


   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 26 of 125
               5.2.8.1.   The Settlement Administrator shall establish a website to assist in

facilitating     notice   to   the   Settlement   Class   Members.     This   Settlement    Website,

www.NSFODFeeSettlement.com, shall be accessible no later than seven (7) calendar days prior

to the Class Notice mailing described above. The Settlement Website shall set forth the following

information: (i) the full text of this Settlement Agreement; (ii) the Long Form Notice (Exhibit C);

(iii) the Preliminary Approval Order; (iv) the method for opting-out of the Settlement; (v) contact

information for the Settlement Administrator and Class Counsel, and (vi) if the Settlement is

terminated, a notice of such termination, which language shall be approved by the Parties.

               5.2.8.2.   Not later than twenty (20) calendar days before the Final Fairness Hearing,

the Settlement Administrator shall cause proof of the establishment and maintenance of the

Settlement Website to be provided to Class Counsel. The Settlement Website shall be dismantled

180 days after the mailing of the last Payment Notice or, if the Settlement is terminated, sixty (60)

calendar days after such termination.

               5.2.8.3.   CAFA Notice. BANA shall send CAFA Notice to the United States

Attorney General and appropriate state Attorneys General in accordance with 28 U.S.C. § 1715(a)

no later than ten (10) business days after this Settlement Agreement is filed with the Court. BANA

shall file with the Court certification of the date on which the CAFA Notice was served.

6. PAYMENT OF THE SETTLEMENT AMOUNT

    6.1.       Within ten (10) calendar days following the entry of the Preliminary Approval Order,

BANA shall cause to be delivered to the Settlement Administrator the Parties’ estimate of the

Settlement Administration Expenses that will be necessary prior to the Effective Date and from

which the Settlement Administrator will pay such costs of Class Notice and the cost of other

settlement administration tasks incurred prior to the Effective Date. BANA shall pay no portion

                                                   26


   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 27 of 125
of the Settlement Amount until it has received a properly completed W-9 Form from the Settlement

Administrator. The Settlement Amount represents the total extent of BANA’s monetary

obligations under this Settlement Agreement and includes all sums to be paid under this Settlement

Agreement as the consideration to eligible Settlement Class Members who are not Successful Opt-

Outs, including Service Award(s), if any, the Attorney Fee and Expense Award, if any, and any

Settlement Administration Expenses.

   6.2.    Within twenty (20) business days after the date of entry of the Final Approval Order,

the Settlement Administrator shall establish and BANA shall fund an escrow account with funds

sufficient for the payment of the remainder of with the $75,000,000 Settlement Amount payment,

less any funds previously provided to the Settlement Administrator for the Settlement

Administration Expenses, as set forth in Paragraph 6.1. BANA (a) shall have the right to impose

any reasonable terms and conditions on the operation and maintenance of the fund, and of any

funds it pays in connection with the Settlement, that it deems appropriate to take advantage of the

Qualified Settlement Fund provisions of the tax code or to protect the moneys from intentional or

unintentional diversion, expenditure, forfeiture, escheat, or other dispersion that is inconsistent

with the express terms of the Settlement, and (b) shall inform Class Counsel of any such terms and

conditions. In the event BANA desires to have the Settlement Administrator enter into an

agreement or undertaking to take advantage of the Qualified Settlement Fund provisions of the tax

code or to protect the moneys in accordance with this paragraph, or to obtain any order from the

Court in connection with this paragraph, Class Representatives agree not to object to such

requested agreement or order other than on the grounds that the terms or relief sought, in whole or

in part, is inconsistent with the express terms of the Settlement. BANA shall pay no portion of the

Settlement Amount until it has received a properly completed W-9 Form from the Settlement

                                                27


   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 28 of 125
Administrator.

   6.3. The Settlement Amount shall be applied as follows:

                 to pay all Settlement Administration Expenses; to pay any other
                 Court-approved fees and expenses; to distribute the balance of the
                 Settlement Amount to Settlement Class Members for each
                 Settlement Class as allowed by the Court pursuant to the Preliminary
                 Approval Order; and to pay the Attorney Fee and Expense Award,
                 as well as the Service Award(s), if any, and to the extent allowed by
                 the Court.

   6.4. As set forth above, BANA shall be responsible for paying the total Settlement Amount

of $75,000,000.00. BANA shall have no responsibility for any other costs, including, as further

detailed in this Settlement Agreement, any Attorneys’ Fees, expenses, and costs, including any

taxes or tax-related costs relating to the Settlement Amount but all such fees, expenses, and costs

shall be paid out of the Settlement Amount as approved by the Court.

   6.5. Any interest earned on the Settlement Amount shall be for the benefit of the Settlement

Class.

   6.6. Use and Disbursal of Settlement Amount

         6.6.1. Purpose and Use. The Settlement Amount shall be used only in the manner and

for the purposes set forth in this Settlement Agreement. No portion of the Settlement Amount shall

be disbursed except as expressly set forth herein. The Settlement Amount shall be used only for

payments to Settlement Class Members, Settlement Administration Expenses, Attorneys’ Fees and

Expenses (described in Section 10), and the Service Award(s) (described in Section 11).

         6.6.2. Settlement Class Member Payments.

            6.6.2.1.    Within seven (7) calendar days after the Effective Date, BANA shall

determine whether the Class List needs to be updated with respect to which Settlement Class

Members are current accountholders with BANA and if necessary, will provide an updated Class

                                                  28


   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 29 of 125
List to the Settlement Administrator.

           6.6.2.2.    Within fifteen (15) days of the Effective Date, the Settlement Administrator

shall deduct the total amount of Settlement Payments to be deposited into Settlement Class

Members’ BANA accounts from the Qualified Settlement Fund and remit to that amount to

BANA.

           6.6.2.3.    Within thirty (30) calendar days after the Effective Date, BANA shall

directly deposit the Settlement Payments to those Settlement Class Members who are current

accountholders with BANA as of the Effective Date into the Settlement Class Member’s primary

consumer deposit account.

           6.6.2.4.    Within thirty (30) calendar days after the Effective Date, the Settlement

Administrator shall mail Payment Notices and Settlement Payments, in the form of checks, as

determined in the payment allocation for Settlement Class Members described herein who are not,

as of the date of Final Approval, current accountholders with BANA. The Settlement Checks and

Payment Notices shall include the appropriate release text.

       6.6.3. The Payment Notices accompanying the Settlement checks shall notify the

recipients that the checks must be cashed within 180 calendar days from the date on the Payment

Notice and that the enclosed check shall not be valid after that date.

   6.7. Remaining Funds. After 210 calendar days from the Effective Date, any excess funds

remaining in the Settlement Fund that have not been distributed in accordance with other

provisions of this Settlement Agreement shall, if economically feasible, be distributed to the

Settlement Class Members who successfully cashed checks or were granted automatic

disbursements. If the distribution of remaining funds costs more than the amount to be distributed

or is otherwise economically unfeasible, or if additional funds remain after a second distribution,

                                                 29


   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 30 of 125
Class Counsel shall petition the Court to distribute any remaining funds to a consumer protection

or financial services charity.

7. SETTLEMENT BENEFITS

      7.1. Amounts of Payments.

       7.1.1. Amounts of Payment. Settlement Class Members are entitled to payment by

distributing the proceeds from the Settlement Amount to the Settlement Class Members depending

upon what Settlement Class the Settlement Class Members belong to and depending on the total

number of Class Fees the Settlement Class Member was assessed in connection with the

transactions at issue in each Settlement Class during the Class Period. Payments from the

Settlement Amount to each Settlement Class Member shall be distributed on a pro rata basis and

calculated as follows:

    (Net Settlement Amount divided by the total number of Class Fees the Settlement Class
    Members collectively were assessed in connection with the transactions at issue);

    Multiplied by;

    Total number of Class Fees the Settlement Class Member was charged and paid in connection
    with the transactions at issue.

       7.1.2. All Payments Come From The Settlement Amount. All payments to Settlement

Class Members shall be funded by the Settlement Amount.

   7.2.        Settlement Check Language. Each Settlement check and Payment E-Mail Notice

shall state: “This payment is tendered to you as a class member in Morris, et al. v. Bank of America,

N.A., 3:18-cv-157-RJC-DSC (W.D.N.C.) in consideration for your release from liability of

Defendant and other Released Parties as set forth in the Settlement Agreement and Release.” Each

Settlement Check will disclose that it is invalid if it is not cashed within 180 calendar days.

Payment pursuant to this Settlement Agreement shall be deemed final and conclusive as against

                                                 30


   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 31 of 125
all Settlement Class Members. If any Settlement Check is returned as undeliverable, the Settlement

Administrator will attempt to notify the Settlement Class Member, including by attempting to

obtain a new mailing address as practical in the same manner as set forth in Paragraph 5.2.3 (with

any costs incurred treated as Settlement Administration Expenses). If, after a second attempt, such

Settlement Check is again returned as undeliverable, no further efforts need to be taken by the

Settlement Administrator. All Settlement Class Members who do not cash their checks within

180 calendar days otherwise shall be bound by all of the terms of this Settlement Agreement and

the Settlement, including the terms of the Final Judgment and Order of Dismissal to be entered in

the Action and the releases provided for herein, and will be barred from bringing any action or

proceeding against the Released Parties concerning the Released Claims.

   7.3.        All proceedings with respect to the notice, administration and processing of

payments and the determination of all controversies relating thereto shall be subject to the

jurisdiction of the Court.

   7.4.        The Settlement Amount shall be distributed by the Settlement Administrator to

Settlement Class Members only after the Effective Date and after: (i) all timely objections have

been resolved by the Court, and all appeals therefrom have been resolved or the time therefor has

expired; (ii) all matters with respect to Class Counsel’s Attorneys’ Fee and Expense Application

discussed at Section 10 herein, have been resolved by the Court, and all appeals therefrom have

been resolved or the time therefor has expired; and (iii) all Settlement Administration Expenses

incurred as of that date have been paid.

   7.5.        Class Representatives and Settlement Class Members shall look solely to the

Settlement Amount as full, final, and complete satisfaction of all Released Claims. Except as set

forth herein, BANA shall have no obligation under this Settlement Agreement or the Settlement

                                                31


   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 32 of 125
to pay or cause to be paid any amount of money, and BANA shall have no obligation to pay or

reimburse any fees, expenses, costs, liability, losses, taxes, or damages whatsoever alleged or

incurred by Class Representatives, by any Settlement Class Member, or by any Releasing Parties,

including but not limited to their attorneys, experts, advisors, agents, or representatives, with

respect to the Action and Released Claims. Class Representatives and Settlement Class Members

acknowledge that as of the Effective Date, the releases given herein shall become effective

immediately by operation of the Final Judgment and Order of Dismissal and shall be permanent,

absolute, and unconditional.

   7.6.        BANA shall not have a reversionary interest in the Settlement Amount. If there is

a balance remaining of the Settlement Amount after eight (8) months from the date of distribution

of the Settlement Amount (whether by reason of tax refunds, uncashed checks or otherwise), or

reasonably soon thereafter, the Settlement Administrator shall distribute the remaining balance as

ordered by the Court and as further set forth in Paragraph 6.7.

8. TERMINATION OF THE SETTLEMENT

   8.1.        This Settlement is contingent upon Court approval. If the Court fails to grant final

approval the Settlement in any material respect, the Settlement will be subject to termination by

the Party adversely affected by such failure.        Notwithstanding this paragraph, the Court's

determination as to the Attorney Fee and Expense Application and/or any plan of distribution, or

any determination on appeal from any such order, shall not provide grounds for termination of this

Settlement Agreement or Settlement.

   8.2.        The Settlement Administrator shall provide Class Counsel and BANA’s Counsel a

list of Successful Opt-Outs within five (5) business days of the Opt-Out Deadline.

   8.3.        If this Settlement Agreement is terminated, then the Settlement and the relevant

                                                32


   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 33 of 125
portions of this Stipulation shall be canceled and terminated without prejudice, and this Settlement

Agreement shall be null and void and shall have no further force or effect.

    8.4.        Except as otherwise provided herein, in the event the Settlement Agreement is

terminated in accordance herewith, is vacated, is not approved, or the Effective Date fails to occur

for any reason, then the Parties to this Settlement Agreement shall be deemed to have reverted to

their respective status in the Action as of December 20, 2020. BANA retains all rights regarding

any defenses on the statute of limitations that it had as of December 20, 2020. Indeed, the Parties

agree that, if this Settlement Agreement is terminated, then Class Representatives will be able to

refile their complaint on behalf of their respective classes as previously filed as of December 20,

2020. In such circumstances, the Parties shall thereafter work together to arrive at a mutually

agreeable schedule for resuming the Action.

    8.5.        Except as otherwise expressly provided herein, in the event the Settlement

Agreement is terminated in accordance herewith, is vacated, nor approved, or the Effective Date

fails to occur for any reason, the Parties shall proceed in all respects as if this Settlement Agreement

and any related orders had not been entered, and any portion of the Settlement Amount previously

paid by or on behalf of BANA, together with any interest earned thereon (and, if applicable, re-

payment of any Attorney Fee and Expense Award, if any, with respect to such income) shall be

returned to BANA within ten (10) business days from the date of the event causing such

termination.

    8.6.        No Party hereto or its counsel shall directly, or indirectly, solicit or encourage any

Person to request exclusion from the Settlement Class.

9. PROCEDURES FOR OPT-OUTS AND OBJECTIONS

       9.1. Out-Out Procedures.

                                                  33


   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 34 of 125
   9.1.1. The Class Notice shall inform proposed Settlement Class Members how they may opt

out of the Settlement and shall explain the potential implications of doing so, including the

possibility that opting out may preclude later participation in any later class action against the

Released Parties.

   9.1.2. A proposed Settlement Class Member may request to be excluded from the Settlement

Class by sending a written, printed request for exclusion, addressed to “Exclusion Requests: Bank

of America Account Fee Class Action” at the Settlement Administrator’s address as shown in the

Class Notice. The proposed Settlement Class Member’s opt-out request must contain his or her

original signature, current postal address, and a specific affirmative statement that the proposed

Settlement Class Member wishes to be excluded from the Settlement Class. Opt-Out requests must

be postmarked no later than forty-five (45) calendar days after the completion of the Notice Plan

(the Opt-Out Deadline).

   9.1.3. Persons who purport to opt-out of the Settlement Class as a group, aggregate, or class

involving more than one purported class member shall not be considered to have validly opted

out.

   9.2.   List of Successful Opt-Outs. Not later than seven (7) calendar days after the Opt-Out

Deadline, the Settlement Administrator shall provide Class Counsel and BANA’s Counsel a

complete list of the Successful Opt-Outs, together with all opt-out requests.

   9.3.   Representation of Opt-Outs. Class Counsel agree that this Settlement Agreement is

fair, reasonable, and in the Settlement Class Members’ best interests. Class Counsel furthermore

agree that potential Settlement Class Members who seek to opt out should be represented by

counsel who believe the Settlement Agreement is not fair, reasonable, and not in the Settlement

Class Members’ best interests. Accordingly, Class Counsel shall not solicit Settlement Class

                                                34


   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 35 of 125
Members who opt out for purposes of legal representation and, if contacted, shall refer any such

persons to the applicable referral service maintained by the bar association in those persons’

respective jurisdictions for any subsequent representation.

    9.4.      Objections from Settlement Class Members.

    9.4.1.        Any Settlement Class Member who does not opt-out but instead wishes to object to

the Settlement or any matters described in the Class Notice may do so by filing with the Court a

notice of his or her intention to object.

     9.4.2.       Each Settlement Class Member desiring to object to the Settlement Agreement or

to the attorneys' fees, costs and expenses, shall submit a timely written notice of his or her

objection. Such notice shall state: (i) the objector’s full name, address, telephone number, and e-

mail address (if any); (ii) information identifying the objector as a Settlement Class Member,

including evidence that the objector is a member of the Settlement Class; (iii) a written statement

of all grounds for the objection, accompanied by any legal support for the objection the objector

believes applicable; (iv) the identity of all counsel representing or assisting the objector, if any; (v)

the identity of all counsel representing the objector who will appear at the Final Fairness Hearing,

if any; (vi) a list of all persons who will be called to testify at the Final Fairness Hearing in support

of the objection, if any; (vii) a statement confirming whether the objector intends to personally

appear and/or testify at the Final Fairness Hearing; (viii) the objector’s signature and the signature

of the objector’s duly authorized attorney or other duly authorized representative (along with

documentation setting forth such representation), if any; (ix) a list, by case name, court, and docket

number, of all other cases in which the objector (directly or through counsel) has filed an objection

to any proposed class action settlement within the last three (3) years; (x) a list, by case name,

court, and docket number, of all other cases in which the objector’s counsel (on behalf of any

                                                   35


   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 36 of 125
person or entity) has filed an objection to any proposed class action settlement within the last 3

years; and (xi) a list, by case name, court, and docket number, of all other cases in which the

objector has been a named plaintiff in any class action or served as a lead plaintiff or class

representative. To be timely, written notice of an objection in the appropriate form must be filed

with the Settlement Administrator by the date certain as ordered by the Court in the Preliminary

Approval Order, and served concurrently therewith upon Class Counsel and BANA’s Counsel.

   9.4.3.      If the objection is made by or through an attorney, the written objection must also

include: (1) the identity and number of the Settlement Class Members represented by objector’s

counsel; (2) the number of such represented Settlement Class Members who have opted out of the

Settlement Class; and (3) the number of such represented Settlement Class Members who have

remained in the Settlement Class and have not objected. If the attorney intends to seek fees and

expenses from anyone other than the objectors he or she represents, the attorney shall also file with

the Court and serve upon Class Counsel and BANA’s Counsel, not later than fifteen (15) calendar

days before the Final Fairness Hearing or as the Court may otherwise direct, a document containing

the following: (i) the amount of fees sought by the attorney for representing the objector and the

factual and legal justification for the fees being sought; (ii) a statement regarding whether the fees

being sought were calculated on the basis of a lodestar, contingency, or other method; (iii) the

number of hours already spent by the attorney and an estimate of the hours to be spent in the future;

and (iv) the attorney’s hourly rate.




                                                 36


   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 37 of 125
   9.4.4.         Any Settlement Class Member who fails to comply with the requirements for

objecting set forth herein shall waive and forfeit any and all rights he or she may have to appear

separately and/or to object to the Settlement Agreement and shall be bound by all the terms of the

Settlement Agreement and by all proceedings, orders and judgments in the Action. The exclusive

means for any challenge to the Settlement Agreement shall be through the provisions set forth

herein. Without limiting the foregoing, any challenge to the Settlement Agreement, the Final

Approval Order and Judgment to be entered upon final approval shall be pursuant to appeal under

the Federal Rules of Appellate Procedure and not through a collateral attack.

   9.4.5.         The Settling Parties shall file their responses to Objections, if any, to the settlement

no later than ten (10) days prior to the Final Fairness Hearing.

   9.4.6.         By filing an objection, objectors and their counsel submit to the jurisdiction of the

Court for all purposes, including but not limited to subpoenas and discovery.

   9.4.7.         Objectors must also make themselves available for deposition by counsel for the

Parties between the time the objection is filed and a date no later than five (5) calendar days before

the Final Fairness Hearing, and the objection must include the dates when the objector is available

for deposition.

   9.4.8.         Any Settlement Class Member who, within forty-five (45) days after the

completion of the Notice Plan (the Objection Deadline), files and serves a written objection

satisfying the requirements of this section may appear at the Fairness Hearing, either in person or

through personal counsel hired at the Settlement Class Member’s expense, to object to any aspect

of the fairness, reasonableness, or adequacy of the Settlement. Settlement Class members, or their

attorneys, intending to make an appearance at the Final Fairness Hearing must deliver to Class

Counsel and BANA’s Counsel and have file-marked by the Court, no later than thirty (30) calendar

                                                    37


   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 38 of 125
days before the Final Fairness Hearing or as the Court otherwise may direct, a Notice of Intent to

Appear. The Notice of Intent to Appear must: (i) state how much time the Settlement Class

Member anticipates needing to present the objection; (ii) identify, by name, address, and telephone

number all witnesses the Settlement Class Member proposes to have testify; (iii) summarize in

detail the anticipated testimony of all such witnesses; (iv) identify all exhibits the Settlement Class

Member intends to offer in support of the objection; and (v) attach complete copies of all such

exhibits.

   9.4.9.      Any Settlement Class Member who fails to timely file such a written statement of

his or her intention to object shall be foreclosed from making any objection to the Settlement and

shall waive and forfeit any and all rights he or she may have to appear separately and/or object,

and shall be bound by all the terms of this Settlement Agreement and by all proceedings, orders

and judgments, including but not limited to, the Release contained in this Settlement Agreement.

10. ATTORNEYS’ FEES AND COSTS

   10.1.       Class Counsel will move for approval of an award of Attorneys’ Fees and

reimbursement of the expenses of this Action at least thirty (30) calendar days prior to the Opt-

Out and Objection Deadline, which motion shall be separate and apart from the Motion for

Preliminary Approval and the Motion for Final Approval. The Motion for Attorneys’ Fees and

Costs shall include a proposed order on said Motion.

   10.2.       BANA agrees that Class Counsel shall be entitled to an award of reasonable

Attorneys’ Fees, to be determined by the Court.

   10.3.       BANA agrees not to object to Class Counsel’s request for attorneys’ fees not to

exceed one-third (1/3) of the Settlement Amount. Based upon the total Settlement Amount of

$75,000,000, BANA will not object to a request for Attorneys’ Fees of up to $25,000,000.

                                                  38


   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 39 of 125
However, BANA reserves its rights to object or oppose any request for Attorneys’ Fees by Class

Counsel over and above that amount.

   10.4.       In addition, BANA will not object to Class Counsel’s additional request for

reimbursement of expenses and costs in prosecuting this matter. These amounts shall be subtracted

from the Settlement Amount.

   10.5.       The Attorney Fee and Expense Award shall be paid from the Settlement Amount,

with no further obligation by BANA.

   10.6.       Any Attorneys’ Fees and Expense Award shall be available to be distributed from

the Qualified Settlement Fund for distribution to Class Counsel in accordance with this Agreement

within three (3) business days after any entry of the Final Approval Order subject to the conditions

below. Any Attorneys’ Fees and Expense Award shall be paid from the Qualified Settlement Fund

to Class Counsel immediately after the three (3) day period, notwithstanding the existence of any

timely filed objections thereto, or potential for appeal therefrom, or collateral attack on the

Settlement or any part thereof, subject to each Class Counsel’s obligation to repay its share of

those amounts to the Qualified Settlement Fund, plus accrued interest at the same net rate as is

earned by the Qualified Settlement Fund, if and when, as a result of any appeal and/or further

proceedings on remand, or successful collateral attack, the Attorneys’ Fees and Expense Award is

reduced or reversed, or return of the Qualified Settlement Fund is required consistent with the

provisions of this Agreement. In order for a particular Class Counsel firm to receive any Attorneys’

Fees and Expense Award after the Final Approval Order and prior to the Effective Date, such Class

Counsel must provide to BANA either (1) an irrevocable letter of credit from a bank securing the

amount of its share of the award or (2) in the absence of a letter of credit, such other information

or repayment agreement acceptable to BANA in its sole and absolute discretion. If any Attorneys’

                                                39


   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 40 of 125
Fees and Expense Award is reduced or reversed, each Class Counsel firm receiving Attorneys’

Fees and Expenses pursuant to this Paragraph shall, within ten (10) business days from the event

which requires repayment of the Attorneys’ Fees and Expense Award, refund to the Qualified

Settlement Fund the reduced or reversed amount of the Attorneys’ Fees and Expense Award paid

to such firm plus any interest at the same rate as was earned by the Qualified Settlement Fund. To

the extent that any Class Counsel firm receives such Attorneys’ Fees and Expenses that are not

secured by an irrevocable letter of credit as set forth at (1) above, all Class Counsel firms agree

that they are jointly, severally and unconditionally liable to BANA for any and all such Attorneys’

Fees and Expenses and will pay to BANA when and if due, the amount of such Attorneys’ Fees

and Expense as may be required to be refunded hereunder, including, without limitation, all

interest.

    10.7.      If Class Counsel seek attorneys’ fees over and above one-third (1/3) of the

Settlement Amount, and such request is not granted by the Court, Class Counsel, Plaintiffs and/or

Class Representatives shall be allowed to appeal that order on the Motion for Attorneys’ Fees only

if such appeal has no effect on the Final Approval of the Settlement.

    10.8.      If the award of Attorneys’ Fees is reduced or reversed on appeal, Class Counsel

shall make all necessary refunds and repayments into the Settlement Amount no later than thirty

(30) calendar days after the Court notifies Class Counsel. Such refunds shall be distributed by the

Settlement Administrator to the Settlement Class in the manner provided by the Final Approval

Order.

11. SERVICE AWARD TO CLASS REPRESENTATIVES

    11.1.      Application for Service Award. Class Counsel shall apply to the Court for a

service award to be paid from the Settlement Amount to the Class Representatives for serving as

                                                40


   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 41 of 125
class representative in support of the Settlement at least thirty (30) calendar days prior to the Opt-

Out Deadline, which motion shall be separate and apart from the Motion for Preliminary Approval

and the Motion for Final Approval. BANA will not oppose such a request of $10,000 total for

each set of Class Representatives who provided discovery and were deposed and a request of

$5,000 total for each set of Class Representatives who provided discovery but were not deposed,

and $1,000 for each Class Representative who did not provide discovery. In total, this amounts to

total “Service Award” for all Class Representatives of $31,000.

   11.2.       No Additional Obligation by BANA. BANA shall have no other responsibility

for or liability with respect to the payment of a service award to the Class Representatives beyond

the amount stated above for resolution of the Released Claims herein. Specifically excluded from

this section are any individual claims that have been separately settled and are not part of this

Settlement.

   11.3.       Source of Payment. A Service Award in the amount approved by the Court shall

be paid through distribution from the Settlement Amount as set forth above.

   11.4.       If Class Representatives seek service awards above the amounts listed in Section

11.1, and such request is not granted by the Court, Class Representatives shall be allowed to appeal

that order on the Motion for Service Awards only if such appeal has no effect on the Final Approval

of the Settlement.

   11.5.       If a Service Award is reduced or reversed on appeal, Class Representatives shall

make all necessary refunds and repayments into the Settlement Amount no later than thirty (30)

calendar days after the Court notifies Class Counsel. Such refunds shall be distributed by the

Settlement Administrator to the Settlement Class in the manner provided by the Final Approval

Order.

                                                 41


   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 42 of 125
12. FINAL FAIRNESS HEARING AND FINAL APPROVAL

   12.1.       Final Fairness Hearing. The Parties will jointly request that the Court hold the

Final Fairness Hearing to consider approval of the settlement of the Action as provided for herein

approximately one hundred and twenty (120) calendar days after Preliminary Approval but in no

event fewer than ninety (90) calendar days after the CAFA Notice is served. At least ten (10)

calendar days before the Final Fairness Hearing, Class Counsel shall file a motion for entry of the

Final Approval Order. The Parties agree that the Final Approval Order constitutes a final judgment

dismissing the Action with prejudice.

   12.2.       Final Approval. All relief contemplated by this Settlement Agreement is expressly

contingent upon the Court’s Final Approval.

13. RELEASE OF CLAIMS

   13.1.       Release of BANA and Released Parties. Upon the Effective Date, in exchange

for the relief described herein, Class Representatives and each Settlement Class Member who does

not validly opt out of the Settlement, and each of their respective heirs, executors, administrators,

trustees, guardians, agents, successors, and assigns, and all those acting or purporting to act on

their behalf, fully and finally release and discharge the Released Parties of and from the Released

Claims. This Release shall be included as part of any judgment, so that all released claims and

rights shall be barred by principles of res judicata, collateral estoppel, and claim and issue

preclusion. Subject to the Court’s approval, this Settlement Agreement shall bind all Settlement

Class Members, and all Released Claims shall be dismissed with prejudice and released as against

the Released Parties. The Released Claims are released regardless of whether these claims are

known or Unknown Claims, actual or contingent, liquidated or unliquidated.

   13.2.       Covenant Not To Sue. The Class Representatives, on behalf of themselves and

                                                 42


   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 43 of 125
the Settlement Class Members, covenant and agree: (i) not to file, commence, prosecute, intervene

in, or participate in (as class members or otherwise) any action in any jurisdiction based on or

relating to any of the Released Claims, or the facts and circumstances relating thereto, against any

of the Released Parties; (ii) not to organize or solicit the participation of Settlement Class

Members, or persons who would otherwise fall within the definition of the Settlement Class but

who requested to be excluded from the Settlement Class, in a separate class for purposes of

pursuing any action (including by seeking to amend a pending complaint to include class

allegations, or seeking class certification in a pending action in any jurisdiction) based on or

relating to any of the Released Claims or the facts and circumstances relating thereto, against any

of the Released Parties; and (iii) that the foregoing covenants and this Settlement Agreement shall

be a complete defense to any of the Released Claims against any of the Released Parties.

14. DISPUTES RELATING TO THE SETTLEMENT

   14.1.       The Parties shall work in good faith to resolve any disputes that may arise in

connection with the Settlement.

   14.2.       Until and unless this Agreement is dissolved or becomes null and void by its own

terms, or unless otherwise ordered by the Court, or if Final Approval is not achieved, Class

Representatives, BANA, Class Counsel and BANA’s Counsel represent and warrant that they shall

take all appropriate steps in the Action necessary to preserve the jurisdiction of the Court, use their

best efforts to cause the Court to grant Preliminary and Final Approval of this Settlement

Agreement as promptly as possible, and take or join in such other steps as may be necessary to

implement this Settlement Agreement and to effectuate the Settlement.

15. MISCELLANEOUS PROVISIONS

   15.1.       Non-Disparagement: Class Representatives, Class Counsel, BANA, and BANA’s

                                                  43


   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 44 of 125
Counsel shall not issue, or otherwise cause to be issued, any press release, advertisement, or

Internet posting which (a) disparages any of the Class Representatives, Class Counsel, BANA, or

BANA’s Counsel with respect to any matters or issues alleged or asserted in the Action or relating

to this Settlement; or (b) includes evidence or information protected from disclosure by the

Protective Order in the Action.

   15.2.       No Admission. Nothing herein shall constitute any admission as to any assertion,

claim, or allegation made by any party, or as to the scope of liability. BANA specifically denies

any wrongdoing or liability and specifically denies that a class could or should be certified in the

Action for litigation purposes. This Settlement Agreement is entered into to resolve all claims

amicably, and to avoid the risk and expense of additional litigation, and does not imply or suggest

in any way fault or wrongdoing. The Parties hereto agree that this Settlement Agreement and its

Exhibits, and any and all associated negotiations, documents, discussions, shall not be deemed or

construed by anyone to be an admission or evidence of any violation of any statute or law, or of

any liability or wrongdoing by BANA.

   15.3.       Fourth Amended Complaint: Prior to, or concurrent with the filing of the Motion

for Preliminary Approval, Plaintiffs shall file a Fourth Amended Complaint, substantially in the

form of Exhibit E attached hereto, which shall become the operative complaint in the Action,

adding Class Representative, Kristen Valperga, as plaintiff and as a proposed Class Representative

for the Retry Transaction Class, and removing the MMF Claims, and which shall not substantively

change the complaint in any way except as set forth herein.

   15.4.       Admissibility of Settlement Agreement. This Settlement Agreement shall not be

offered nor shall be admissible as evidence in any action or proceeding except (i) the hearings

necessary to obtain and implement Court approval of this Settlement; and (ii) any hearing to

                                                44


   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 45 of 125
enforce the terms of this Settlement Agreement or related order by the Court. This Settlement

Agreement, whether or not consummated, any proceedings relating to the Settlement, and any of

the terms of the Settlement, whether or not consummated, shall in no event be construed as, or

deemed to be evidence of, an admission or concession on the part of BANA with respect to any

fact or matter alleged in the Action, or any fault or liability or wrongdoing or damage whatsoever,

or any infirmity in any defense that has been or could have been asserted.

   15.5.       Successors and Assigns. This Settlement Agreement’s terms shall apply to and

bind the Parties and their heirs, successors, and assigns.

   15.6.       No Assignments. Class Representatives and Class Counsel represent, covenant,

and warrant that they have not directly or indirectly assigned, transferred, encumbered, or

purported to assign, transfer, or encumber any portion of any Released Claim except as set forth

herein, and that there are no Persons having any interest in any award of attorneys’ fees, expenses,

or litigation costs in connection with the Action. Class Counsel agrees to indemnify and hold

BANA and its counsel harmless as to (a) any breach of the representation and warranty contained

in the prior sentence; and (b) any claim by any other Person against BANA or its counsel for such

an award of attorneys’ fees, expenses or litigation costs.

   15.7.       No Tax Advice. BANA may be required to file certain 1099 or other information

reports with the United States Internal Revenue Service or other government agencies as required

indicating its payments to the Settlement Class Members. No representations or advice regarding

the tax consequences of this Settlement Agreement have been made by anyone. The Parties further

understand and agree that each Party, each Settlement Class Member and each of Class Counsel

shall be responsible for his, her, its, or their own taxes, if any, resulting from this Settlement

Agreement and any payments made pursuant to this Settlement Agreement.

                                                 45


   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 46 of 125
    15.8.        Communications with Parties Relating to Settlement Agreement. All notices,

requests for consent, and other formal communications under this Settlement Agreement shall be

in writing and sent by mail and e-mail to counsel for the Party to whom notice is directed at all of

the addresses below. Any Party may change its designated recipient(s) or notice address(es) by

written notice to all other Parties

              If to Class Representatives:              If to Defendants:

              Larry McDevitt (NC Bar No. 5032)          Brian A. Kahn (NC Bar No. 29291)
              David M. Wilkerson (NC Bar No.            Jasmine K. Gardner (NC Bar No.
               35742)                                    47853)
              The Van Winkle Law Firm                   MCGUIREWOODS LLP
              11 North Market Street                    201 N. Tryon Street, Suite 3000
              Asheville, NC 28801                       Charlotte, NC 28202
              (828)258-2991                             Telephone: (704) 343-2000
              dwilkerson@vwlawfirm.com                  Fax: (704) 343-2300
              lmcdevitt@vwlawfirm.com                   bkahn@mcguirewoods.com
                                                        jgardner@mcguirewoods.com
              Jeffrey D. Kaliel (pro hac vice)
              Sophia Gold (pro hac vice)                Carolee A. Hoover (pro hac vice)
              KALIEL GOLD PLLC                          MCGUIREWOODS LLP
              1100 15th St. NW, 4th Floor               2 Embarcadero Center, Suite 1300
              Washington, D.C. 20005                    San Francisco, CA 94111-3821
              (202) 350-4783                            (415)844-1791
              jkaliel@kalielpllc.com                    choover@mcguirewoods.com
              sgold@kalielpllc.com

              James J. Pizzirusso (pro hac vice)
              HAUSFELD LLP
              888 16th St., NW, Suite 300
              Washington, DC 20006
              (202) 540-7200
              jpizzirusso@hausfeld.com

    15.9.        Entire and Voluntary Agreement.

    15.9.1.      Knowing and Voluntary Assent. The Parties agree that the Settlement Agreement

is voluntary and that its terms were negotiated at arm’s length. The Parties agree that they were

represented by competent and experienced counsel.

                                                   46


   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 47 of 125
    15.9.2.    Entire Agreement. The Parties intend the Settlement Agreement to be a complete

and final resolution to the Action. This Settlement Agreement contains the Parties’ entire

agreement on and understanding of the subject-matter at issue in the Action. This Settlement

Agreement merges with and supersedes all prior negotiations and proposals, whether written or

oral.

    15.10.     Headings and Titles. The headings and titles in this Settlement Agreement are for

the reader’s convenience only and shall not affect or alter the meaning of the Settlement

Agreement’s terms.

    15.11.     Settlement Agreement Controls Over Exhibits. All exhibits attached to this

Settlement Agreement are hereby incorporated into this Settlement Agreement as though fully set

forth herein. If there is any conflict between the terms of the Settlement Agreement and the

attached exhibits, the Settlement Agreement shall control.

    15.12.     Amendments and Modifications. This Settlement Agreement may be amended

or modified only by a written instrument signed by the Parties or by the respective attorneys, or

their respective successors-in-interest.

    15.13.     Authorization of Counsel. Class Representatives and Settlement Class Members

expressly authorize Class Counsel to take all appropriate action required or permitted to be taken

by the Settlement Class pursuant to the Settlement Agreement to effectuate its terms. Class

Counsel are furthermore expressly authorized to enter into any modifications or amendments to

the Settlement Agreement on behalf of the Settlement Class Members that they deem necessary or

appropriate. Each attorney or other person executing the Settlement Agreement on behalf of a

Party hereto warrants that such attorney or other person has full authority to do so. The undersigned

representatives of BANA represent that they are fully authorized to enter into and execute this

                                                 47


   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 48 of 125
Settlement Agreement on behalf of BANA. Class Counsel represent that they are fully authorized

to conduct settlement negotiations with BANA’s Counsel on behalf of Class Representatives and

to enter into and execute this Settlement Agreement on behalf of Class Representatives and the

putative Settlement Classes, subject to approval by the Court.

   15.14.      Computation of Time. Except as expressly set forth herein, in computing any

period of time prescribed or allowed by this Settlement Agreement, the provisions of Federal Rule

of Civil Procedure 6 shall govern.

   15.15.      Continuing Jurisdiction and Exclusive Venue.            Each of the Parties, each

Settlement Class Member, and each of the Releasing Parties that are otherwise subject to the

jurisdiction of a United States court hereby irrevocably submits to the exclusive jurisdiction and

venue of the United States District Court for the Western District of North Carolina for any suit,

action, proceeding, case, controversy, or dispute arising from or related to this Agreement and/or

Exhibits hereto and the negotiation, performance, or breach of same.

   15.16.      Construction and Interpretation of Terms. The Parties have cooperated in

drafting and preparing this Settlement Agreement. There shall therefore be no presumption for or

against any Party because that Party initially drafted a particular section or subsection. Before

declaring any provision invalid, a court should first attempt to construe the provision as valid,

consistent with the Settlement Agreement’s purposes, and consistent with applicable precedent.

   15.17.      No Claims Arising from this Settlement Agreement. No person shall have any

claim against any of the Released Parties, against Class Representative, against counsel for any

Party, based on distribution of benefits made substantially in accordance with this Settlement

Agreement or related order(s) of the Court.

   15.18.      Standing of Released Parties. The Released Parties who are not signatories hereto

                                               48


   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 49 of 125
shall be third-party beneficiaries under this Settlement Agreement and shall be entitled to enforce

this Settlement Agreement in accordance with its terms. Aside from the Released Parties, it is not

the intention of the Parties to confer third-party beneficiary rights or remedies upon any other

person or entity.

   15.19.      Applicable Law. This Settlement Agreement shall be interpreted under and

governed by federal law. To the extent state law applies, the laws of the State of North Carolina

shall apply, without regard to choice of law principals. All judicial proceedings regarding this

Settlement Agreement shall be brought only in this Court. Any time period set forth in this

Settlement Agreement shall be calculated pursuant to the Federal Rules of Civil Procedure and the

Civil Rules of Practice and Procedure for the Western District of North Carolina.

   15.20.      Counterparts. This Settlement Agreement may be executed in one or more

counterparts and by facsimile. All executed counterparts shall be deemed to be one and the same

instrument. Counsel for the Parties shall exchange among themselves signed counterparts. A

complete set of executed Counterparts shall be filed with the Court.

   15.21.      Efforts to Support Settlement. The Parties and their counsel agree to cooperate

fully in seeking timely Court approval for this Settlement Agreement and to use reasonable efforts

to effect consummation of the Settlement and effectuate its terms.

               IN WITNESS THEREOF, the Parties have caused this Settlement -- and Release

to be executed by their duly authorized representatives.


APPROVED BY SETTLEMENT CLASS COUNSEL


                                                     Date: _____________________
Jeffrey D. Kaliel
Sophia Gold
KALIEL GOLD PLLC
                                                49


   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 50 of 125
 LMK
David Wilkerson
                                                  5442021
                                            Date: _____________________

Larry McDevitt
The Van Winkle Law Firm

                                                   5.11.21
____________________________________        Date: _____________________
Jamie J. Pizzirusso
HAUSFELD LLC

APPROVED BY DEFENDANT AND COUNSEL FOR DEFENDANT


______________________________              Date: ____________________
On behalf of Bank of America, N.A.




______________________________              Date: ____________________
Brian A. Kahn
Jasmine K. Gardner
McGuireWoods LLP




                                       50


   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 51 of 125
Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 52 of 125
              EXHIBIT A




Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 53 of 125
FROM: [EMAIL ADDRESS]
TO: [EMAIL ADDRESS]
RE: LEGAL NOTICE OF CLASS ACTION SETTLEMENT

IF YOU HAD A CHECKING AND/OR SAVINGS ACCOUNT WITH BANK OF AMERICA, N.A., AND YOU WERE
 ASSESSED A RETRY TRANSACTION FEE, INTRABANK TRANSACTION FEE, OR AN OVERDRAFT FEE OR
NSF FEE AS A RESULT OF FEE TIMING PRACTICES, BETWEEN JULY 1, 2014 AND MONTH DD, YYYY YOU
             MAY BE ENTITLED TO A PAYMENT FROM A CLASS ACTION SETTLEMENT.

             The District Court for the Western District of North Carolina has authorized this Notice. It is not a
                                             solicitation from a lawyer.

PLEASE READ THIS NOTICE FULLY AND CAREFULLY; THE PROPOSED SETTLEMENT MAY
                            AFFECT YOUR RIGHTS

     For more information, including a more detailed description of your rights and options, please click here or visit
                                             www.NSFODSettlement.com.


A Settlement has been reached with Bank of America, N.A (“BANA”) in a class action lawsuit about fees related to certain transaction
types that were charged on accounts from July 1, 2014, through Month DD, YYYY
Who is included? BANA records indicate that you are a “Settlement Class Member” in this Settlement because you are in one
or more of the following Settlement Classes. The first Settlement Class consists of all holders of a BANA consumer checking and/or
savings accounts who, during the Class Period, paid and were not refunded a Retry Transaction Fee. Retry Transaction Fees are
insufficient fund (“NSF”) and/or overdraft (“OD”) fees that were assessed on an automated clearinghouse (“ACH”) transaction from a
consumer checking account that was resubmitted to BANA by the merchant (company to whom the Settlement Class Member made
his/or ACH payment) after the merchant’s first request for payment was declined. In other words, you are in the first Settlement Class
if you paid more than one NSF or OD fee for the same attempted ACH payment based on a merchant’s request for that payment more
than once. The second Settlement Class consists of all holders of a BANA consumer checking and/or savings accounts who, during the
Class Period, paid and were not refunded one or more NSF or OD fees on an ACH payment from their consumer checking account to
another BANA account, like a mortgage or credit card. These are referred to as Intrabank Transaction Fees. The third Settlement Class
consists of all holders of a BANA consumer checking and/or savings accounts who, during the Class Period, paid and were not refunded
an NSF and/or OD fee on a consumer checking and/or savings account transaction that would not have been assessed if BANA had
delayed the posting of previously assessed NSF/OD fees. These are referred to as Fee Accrual Claim Fees.

What does the Settlement provide? BANA will create a $75,000,000 Settlement Fund. After deducting attorneys’ fees and costs, service
awards to the Class Representatives, and the costs to administer the Settlement the balance of the Settlement Fund will be divided pro
rata among all Settlement Class Members. In addition, BANA has agreed, for a period of at least five years, to change certain practices
and stop assessing fees on Retry Transactions. BANA will implement changes to its consumer account disclosures.
What are my options? If you do nothing and the Settlement is approved and becomes final, you will automatically receive a Settlement
Payment and your rights will be affected. If you do not want to be legally bound by the Settlement or receive a Settlement Payment, you
must exclude yourself from it by Month DD, YYYY. Unless you exclude yourself, you will not be able to sue or continue to sue BANA
for any claim made in this lawsuit or released by the Settlement Agreement. If you stay in the Settlement (and do not exclude yourself),
you may object to it by Month DD, YYYY.
The Court’s Fairness Hearing. The Court will hold a Final Fairness Hearing on Month DD, YYYY. At this hearing, the Court will
decide whether to approve: (1) the Settlement; (2) Class Counsel’s request for attorneys’ fees (up to 33 1/3% of the Settlement Fund)
and expenses; and (3) service awards totaling of between $1000 and $10,000 to the Class Representatives. You or your lawyer may
appear at the hearing at your own expense, but you don’t have to.
For more information, visit www.NSFODSettlement.com or call 1-855-654-0890.




             Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 54 of 125
              EXHIBIT B




Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 55 of 125
   Morris v. Bank of America, N.A. Settlement             BARCODE       FIRST-CLASS MAIL
   P.O. Box 5645                                          NO-PRINT        U.S. POSTAGE
   Portland, OR 97228-5645                                  ZONE               PAID
                                                                           Portland, OR
                                                                         PERMIT NO. 2882




                Legal Notice
        If you had a checking and/or savings      <<MAIL ID>>
     account with Bank of America, N.A., and      <<NAME 1>>
    you were assessed a Retry Transaction fee,
   Intrabank Transaction fee, or an Overdraft     <<NAME 2>>
       fee or NSF fee as a result of fee timing   <<ADDRESS LINE 1>>
         practices, between July 1, 2014 and      <<ADDRESS LINE 2>>
   Month DD, YYYY you may be entitled to a        <<ADDRESS LINE 3>>
      payment from a class action settlement.     <<ADDRESS LINE 4>>
               1-855-654-0890                     <<ADDRESS LINE 5>>
          www.NSFODSettlement.com                 <<CITY, STATE ZIP>>
                                                  <<COUNTRY>>




                BarcodeDocument
se 3:18-cv-00157-RJC-DSC No-Print
                                86-1Zone
                                     Filed 05/12/21 Page 56 of 1
      A Settlement has been reached with Bank of America, N.A (“BANA”) in a class action lawsuit about fees related
      to certain transaction types that were charged on accounts from July 1, 2014, through Month DD, YYYY.
      Who is included? BANA records indicate that you are a “Settlement Class Member” in this Settlement
      because you are in one or more of the following Settlement Classes. The first Settlement Class consists of
      all holders of a BANA consumer checking and/or savings accounts who, during the Class Period, paid and were
      not refunded a Retry Transaction Fee. Retry Transaction Fees are insufficient fund (“NSF”) and/or overdraft
      (“OD”) fees that were assessed on an automated clearinghouse (“ACH”) transaction from a consumer checking
      account that was resubmitted to BANA by the merchant (company to whom the Settlement Class Member made
      his/or ACH payment) after the merchant’s first request for payment was declined. In other words, you are in the
      first Settlement Class if you paid more than one NSF or OD fee for the same attempted ACH payment based on
      a merchant’s request for that payment more than once. The second Settlement Class consists of all holders of a
      BANA consumer checking and/or savings accounts who, during the Class Period, paid and were not refunded one
      or more NSF or OD fees on an ACH payment from their consumer checking account to another BANA account,
      like a mortgage or credit card. These are referred to as Intrabank Transaction Fees. The third Settlement Class
      consists of all holders of a BANA consumer checking and/or savings accounts who, during the Class Period, paid
      and were not refunded an NSF and/or OD fee on a consumer checking and/or savings account transaction that
      would not have been assessed if BANA had delayed the posting of previously assessed NSF/OD fees. These are
      referred to as Fee Accrual Claim Fees.
      What does the Settlement provide? BANA will create a $75,000,000 Settlement Fund. After deducting
      attorneys’ fees and costs, service awards to the Class Representatives, and the costs to administer the Settlement
      the balance of the Settlement Fund will be divided pro rata among all Settlement Class Members. In addition,
      BANA has agreed, for a period of at least five years, to change certain practices and stop assessing fees on Retry
      Transactions. BANA will implement changes to its consumer account disclosures.
      What are my options? If you do nothing and the Settlement is approved and becomes final, you will automatically
      receive a Settlement Payment and your rights will be affected. If you do not want to be legally bound by the
      Settlement or receive a Settlement Payment, you must exclude yourself from it by Month DD, YYYY. Unless
      you exclude yourself, you will not be able to sue or continue to sue BANA for any claim made in this lawsuit or
      released by the Settlement Agreement. If you stay in the Settlement (and do not exclude yourself), you may object
      to it by Month DD, YYYY.
      The Court’s Fairness Hearing. The Court will hold a Final Fairness Hearing on Month DD, YYYY. At this
      hearing, the Court will decide whether to approve: (1) the Settlement; (2) Class Counsel’s request for attorneys’
se    fees (up to 33 1/3% of the Settlement Fund)Document
     3:18-cv-00157-RJC-DSC                          and expenses ; 86-1 Filed 05/12/21 Morris              Pagev BofA57
                                                                                                                     v.01   of 1
      More information, including the Long Form Notice and Settlement Agreement are available
                          at www.NSFODSettlement.com or by calling 1-855-654-0890.
              EXHIBIT C




Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 58 of 125
                                        Lisa Morris, et al.
                                               v.
                                      Bank of America, N.A.

       NOTICE OF PENDING CLASS ACTION AND PROPOSED SETTLEMENT

 READ THIS NOTICE FULLY AND CAREFULLY; THE PROPOSED SETTLEMENT
                     MAY AFFECT YOUR RIGHTS

IF YOU HAD A CHECKING AND/OR SAVINGS ACCOUNT WITH BANK
 OF AMERICA, N.A. (“BANA”) AND YOU WERE ASSESSED A RETRY
    TRANSACTION FEE, INTRABANK TRANSACTION FEE, OR AN
    OVERDRAFT FEE OR NSF FEE AS A RESULT OF FEE TIMING
 PRACTICES, BETWEEN JULY 1, 2014 AND MONTH DD, YYYY, THEN
  YOU MAY BE ENTITLED TO A PAYMENT FROM A CLASS ACTION
                       SETTLEMENT.
         The District Court for the Western District of North Carolina has authorized this Notice;
                                it is not a solicitation from a lawyer.

     SUMMARY OF YOUR OPTIONS AND THE LEGAL EFFECT OF EACH OPTION

   DO NOTHING                             If you were assessed, paid and were not refunded the types
                                          of fees that are being challenged in this case, then you will
                                          receive a payment from the Settlement Fund so long as you
                                          do not exclude yourself (described in the next box).

   EXCLUDE YOURSELF                       You can choose to exclude yourself from the Settlement or
   FROM THE SETTLEMENT;                   “opt out.” This means you choose not to participate in the
   RECEIVE NO PAYMENT                     Settlement. You will keep your individual claims against
   BUT RELEASE NO CLAIMS                  BANA, but you will not receive a payment. The deadline to
                                          “opt out” of the Settlement is Month DD, YYYY. If you opt
                                          out but still want to recover against BANA, then you will
                                          have to file a separate lawsuit or claim.

   OBJECT TO THE                          If you do not opt-out but instead wish to object to the
   SETTLEMENT                             Settlement or any matters described in the Class Notice, you
                                          may do so by filing with the Court a notice of your intention
                                          to object. The deadline to object to the Settlement is Month
                                          DD, YYYY.


These rights and options—and the deadlines to exercise them—along with the material terms of the settlement
are explained in this Class Notice.




   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 59 of 125
                                   BASIC INFORMATION

  1.     What is this lawsuit about?
The lawsuit that is being settled is entitled Lisa Morris, et al. v. Bank of America, N.A., (Civil
Action No. 3:18-cv-157-RJC-DSC). The persons who sued are called the “Class Representatives
or “Plaintiffs”. The Defendant is “BANA”. The case is a “class action.” That means that the
Class Representatives are acting on behalf of the three Settlement Classes. The transactions at
issue occurred between July 1, 2014 and Month DD, YYYY.

The first Settlement Class consists of all holders of a BANA consumer checking and/or savings
accounts who, during the Class Period, paid and were not refunded a Retry Transaction Fee.
Retry Transaction Fees are insufficient fund (“NSF”) and/or overdraft (“OD”) fees that were
assessed on an automated clearinghouse (“ACH”) transaction from a consumer checking account
that was resubmitted to BANA by the merchant (company to whom the Settlement Class
Member made his/or ACH payment) after the merchant’s first request for payment was declined.
In other words, you are in the first Settlement Class if you paid more than one NSF or OD fee for
the same attempted ACH payment based on a merchant’s request for that payment more than
once.

The second Settlement Class consists of all holders of a BANA consumer checking and/or
savings accounts who, during the Class Period, paid and were not refunded one or more NSF or
OD fees on an ACH payment from their consumer checking account to another BANA account,
like a mortgage or credit card. These are referred to as Intrabank Transaction Fees.

The third Settlement Class consists of all holders of a BANA consumer checking and/or savings
accounts who, during the Class Period, paid and were not refunded an NSF and/or OD fee on a
consumer checking and/or savings account transaction that would not have been assessed if
BANA had delayed the posting of previously assessed NSF/OD fees. These are referred to as Fee
Accrual Claim Fees.

BANA denies all wrongdoing and liability and denies that Plaintiffs’ claims entitle them or the
Settlement Class Members to any relief and deny that anyone was harmed by the conduct that the
Plaintiffs allege.

  2.     Why did I receive Notice of this lawsuit?
You received the Class Notice because BANA’s records indicate that you are in one or more of
Settlement Classes that were alleged to have been charged one or more of the fees at issue. The
Court directed that the Class Notice be sent to all Settlement Class Members because each
Settlement Class Member has a right to know about the proposed settlement and the options
available to him or her before the Court decides whether to approve the settlement.



   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 60 of 125
  3.      Why did the parties settle?
In any lawsuit, there are risks and potential benefits that come with a trial versus settling at an
earlier stage. It is the Class Representative’s lawyers’ job to identify when a proposed settlement
offer is good enough that it justifies recommending settling the case instead of continuing to trial.
In a class action, these lawyers, known as Class Counsel, make this recommendation to the Class
Representatives. The Class Representatives have the duty to act in the best interests of the class as
a whole and, in this case, it is their belief, as well as Class Counsel’s opinion, that this settlement
is in the best interest of all Settlement Class Members for at least the following reasons:

There is legal uncertainty about whether a judge or a jury will find that BANA breached its
agreements with customers or otherwise acted improperly by assessing the OD and NSF fees that
are the subject of this case. There is also uncertainty about whether the Class Representatives’
claims are subject to other defenses that might result in no or less recovery to Settlement Class
Members. Even if the Class Representative were to win at trial, there is no assurance that the
Settlement Class Members would be awarded more than the current settlement amount, and it may
take years of litigation before any payments would be made. By settling, the Settlement Class
Members will avoid these, and other risks, and the delays associated with continued litigation.

While BANA disputes Plaintiffs’ claims, it has agreed to settle to avoid the costs, distractions and
risks of litigation. Thus, even though BANA denies that it did anything improper, it believes the
Settlement is in its best interest and in the best interests of all of its customers.

                                WHO IS IN THE SETTLEMENT

  4.      How do I know if I am part of the Settlement?
If you received the Class Notice, then BANA’s records indicate that you a Settlement Class
Member who is entitled to receive a payment.

            YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT

  5.      What options do I have with respect to the Settlement?
You have three options: (1) do nothing and you will receive a payment according to the terms of
this Settlement but you give up your rights to sue BANA separately about the same legal claims
in this lawsuit; (2) exclude yourself from the Settlement (“opt out” of it) and you will not receive
any settlement payment; or (3) participate in the Settlement but object to it. Each of these options
is described in a separate section below.

  6.      What are the critical deadlines?
If you do nothing, you will receive a Settlement Payment.

The deadline for sending a letter to exclude yourself from or opt out of the settlement is Month
DD, YYYY.

The deadline to file an objection with the Court is Month DD, YYYY.




   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 61 of 125
  7.      How do I decide which option to choose?
If you do not like the Settlement and you believe that you could receive more money by pursuing
your claims on your own (with or without an attorney that you could hire) and you are comfortable
with the risk that you might lose your case or get less than you would in this Settlement, then you
may want to consider opting out.

If you believe the Settlement is unreasonable, unfair, or inadequate and the Court should reject the
Settlement, you can object to the Settlement terms. The Court will decide if your objection is valid.
If the Court agrees with you, then the Settlement will not be approved, and no payments will be
made to you or any other Settlement Class Member. If your objection (and any other objection) is
overruled, and the Settlement is approved, then you will still get a payment.

  8.      What must happen for the Settlement to be approved?
The Court must decide that the Settlement is fair, reasonable, and adequate before it will approve
it. The Court already has decided to provide preliminary approval of the Settlement, which is why
you received the Class Notice. The Court will make a final decision regarding the Settlement at a
“Final Fairness Hearing,” which is currently scheduled for Month DD, YYYY.

                               THE SETTLEMENT PAYMENT

  9.       How much is the Settlement?
BANA has agreed to create a Settlement Fund of $75,000,000.00 (the “Settlement Amount”). As
discussed separately below, attorneys’ fees, expenses, service awards to the Class Representatives,
and costs to administer the Settlement will be paid out of this amount. Subject to Court approval,
the balance of the Settlement Fund will be divided among all Settlement Class Members on a pro
rata basis. Additionally, because of this lawsuit, BANA has agreed, for a period of at least five
years, to change certain of its practice and stop assessing fees on Retry Transactions. In addition,
BANA will implement changes to its consumer account disclosures.

  10.     How much of the Settlement Fund will be used to pay for attorney fees and costs?
Class Counsel will request that the Court award up to one-third (33–1/3%) of the Settlement
Amount as attorneys’ fees plus reimbursement of litigation costs incurred in prosecuting the case.
The Court will decide the amount of the attorneys’ fees based on a number of factors, including
the risk associated with bringing the case, the amount of time spent on the case, the amount of
costs incurred to prosecute the case, the quality of the work, and the outcome of the case.

  11.    How much of the Settlement Fund will be used to pay the Class Representatives a
  Service Award?
Class Counsel, on behalf of the Class Representatives, will request Service Awards of between
$1,000 and $10,000 to be paid to each of the Class Representatives.

  12.     How much will my payment be?
Subject to Court approval, the balance of the Settlement Amount after attorneys’ fees and costs,
the Service Awards, and the Settlement Administrator’s fees, also known as the Net Settlement



   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 62 of 125
Fund, will be divided among all Settlement Class Members entitled to Settlement Payments in
accordance with the formulas outlined in the Settlement Agreement found at
www.NSFODSettlement.com. Current customers of BANA will receive a credit to their BANA
accounts for the amount they are entitled to receive. Former customers of BANA shall receive a
check from the Settlement Administrator.

  13.    Do I have to do anything if I want to participate in the Settlement?
No. Any amount you are entitled to under the terms of the Settlement will be distributed to you
unless you choose to exclude yourself from the Settlement, or “opt out.” Excluding yourself from
the Settlement means you choose not to participate in the Settlement. You will keep your individual
claims against BANA, but you will not receive a payment. In that case, if you choose to seek
recovery against BANA, then you will have to file a separate lawsuit or claim.

  14.    When will I receive my payment?
The Court will hold a Final Fairness Hearing on Month DD, YYYY, to consider whether the
Settlement should be approved. If there are no objections and the Court approves the Settlement,
then payments should be made within approximately 30 days after the Settlement’s Effective Date.
The Effective Date is either the date on which the time to appeal the Final Approval Order passes
and no appeals have been filed or the date on which the Final Approval Order is affirmed, all
appeals are dismissed and no further appeal is permitted. However, if someone objects to the
Settlement, and the objection is sustained, then there is no Settlement. Even if all objections are
overruled and the Court approves the Settlement, an objector could appeal, and it might take
months or even years to have the appeal resolved, which would delay any payment.

                  EXCLUDING YOURSELF FROM THE SETTLEMENT

  15.    How do I exclude myself from the Settlement?
If you do not want to receive a payment, or if you want to keep any right you may have to sue
BANA for the claims alleged in this lawsuit, then you must exclude yourself, or “opt out.”

To opt out, you must send a letter to the Settlement Administrator that you want to be excluded.
Your letter can simply say ‘“I hereby elect to be excluded from the Settlement in the Lisa Morris,
et al v Bank of America, N.A. class action.” Be sure to include your name, your address, and your
signature. Your exclusion or opt out request must be postmarked by Month DD, YYYY, and
send to the following address:

                          Morris v. Bank of America, N.A. Settlement
                                           Exclusions
                                         P.O. Box 5645
                                   Portland, OR 97228-5645

  16.    What happens if I opt out of the Settlement?
If you opt out of the Settlement, you will preserve and not give up any of your rights to sue BANA
for the claims alleged in this case. However, you will not be entitled to receive a payment from




   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 63 of 125
this Settlement. Opting out may preclude later participation in any later class action against the
Released Parties.

  17.     If I exclude myself, can I obtain a payment?
No. If you exclude yourself, you will not be entitled to a payment.

                            OBJECTING TO THE SETTLEMENT

  18.     How do I notify the Court that I do not like the Settlement?
You can object to the Settlement or any part of it that you do not like IF you do not exclude
yourself, or opt out, from the Settlement. (Settlement Class Members who exclude themselves
from the Settlement have no right to object to how other Settlement Class Members are treated.)
To object, you may do so by filing with the Court a notice of your intention to object. Your
objection must include the following:

   •    A statement of your intention to object to the Settlement in the Lisa Morris, et al v Bank of
        America, N.A. class action;

   •    Your name, address, telephone number, and the contact information for any attorney you
        have retained in connection with this case;

   •    A statement of the factual and legal basis for each objection and any exhibits you wish the
        Court to consider in connection with the objection;

   •    A statement as to whether you intend to appear at the Final Approval Hearing, either in
        person or through an attorney, and, if through an attorney, identifying the attorney by name,
        address, and telephone number; and

   •    Your signature.

Be advised that if you object to the Settlement and retain an attorney for purposes of objecting,
you are solely responsible for paying that attorney’s fees and costs.

If you fail to comply with the provisions herein, you will waive and forfeit any and all rights to
appear and/or object separately, and will be bound by the terms of the Settlement Agreement and
the orders and judgments of the Court.

To be timely, written notice of an objection must be filed or received by Month DD, YYYY, to
the following addresses:




   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 64 of 125
        CLERK OF COURT                 CLASS COUNSEL                   DEFENDANT’S COUNSEL

 United States Courthouse             Larry McDevitt                 Brian A. Kahn
 401 West Trade Street                David M. Wilkerson             Jasmine K. Gardner
 Room 1301                            The Van Winkle Law Firm        MCGUIREWOODS LLP
 Charlotte, NC 28202                  11 North Market Street         201 N. Tryon Street, Suite 3000
                                      Asheville, NC 28801            Charlotte, NC 28202




  19.     What is the difference between objecting and requesting exclusion from the
          Settlement?
Objecting is telling the Court that you do not believe the Settlement is fair, reasonable, and
adequate for the class, and asking the Court to reject it. You can object only if you do not opt out
of the Settlement. If you object to the Settlement and do not opt out, then you are entitled to a
payment if the Settlement is approved, but you will release claims you might have against BANA.
Excluding yourself or opting out is telling the Court that you do not want to be part of the
Settlement, and do not want to receive a payment or release claims you might have against BANA
for the claims alleged in this lawsuit.

  20.     What happens if I object to the Settlement?
If the Court sustains your objection, or the objection of any other Settlement Class Member, then
there is no Settlement. If you object, but the Court overrules your objection and any other
objection(s), then you will be part of the Settlement.

                            THE COURT’S FAIRNESS HEARING

  21.     When and where will the Court decide whether to approve the Settlement?
The Court will hold a Final Fairness Hearing Month DD, YYYY. At this hearing, the Court will
consider whether the Settlement is fair, reasonable, and adequate. If there are objections, the Court
will consider them. The Court may also decide how much to award Class Counsel for attorneys’
fees and expenses and how much the Class Representative should get as a “Service Award” for
acting as the class representatives.

  22.     Do I have to come to the hearing?
No. Class Counsel will answer any questions the Court may have. You or your lawyer may appear
at the hearing at your own expense if you desire to do so, but you do not have to. If you have
submitted an objection, then you may want to attend.

  23.     May I speak at the hearing?
If you have objected, you may ask the Court for permission to speak at the Final Approval Hearing.
To do so, you must include with your objection, described in Question 18 above, the statement, “I
hereby give notice that I intend to appear at the Final Fairness Hearing.” You must include the
following:



   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 65 of 125
   •    State how much time the Settlement Class Member anticipates needing to present the
        objection.

   •    Identify, by name, address, and telephone number all witnesses the Settlement Class
        Member proposes to have testify.

   •    Summarize in detail the anticipated testimony of all such witnesses.

   •    Identify all exhibits the Settlement Class Member intends to offer in support of the
        objection.

   •    Attach complete copies of all such exhibits.

                                    IF YOU DO NOTHING

  24.     What happens if I do nothing at all?
If you do nothing at all, and if the Settlement is approved, then you may receive a payment that
represents your share of the Settlement Fund net of attorneys’ fees, Settlement Administrator
expenses, and the Class Representative Service Award. You will be considered a part of the class,
and you will give up claims against BANA for the conduct identified in the Settlement. You will
not give up any other claims you might have against BANA that are not released in this Settlement.

                          THE LAWYERS REPRESENTING YOU

  25.     Do I have a lawyer in this case?
The Court ordered that the lawyers and their law firms referred to in this Notice as “Class Counsel”
will represent you and the other Settlement Class Members. You may hire your own attorney, at
your own expense if you desire to do so, but you do not have to.

  26.     Do I have to pay the lawyer for accomplishing this result?
No. Class Counsel will be paid directly from the Settlement Fund.

  27.     Who determines what the attorneys’ fees will be?
The Court will be asked to approve the amount of attorneys’ fees at the Fairness Hearing. Class
Counsel will file an application for fees and costs and will specify the amount being sought as
discussed above. You may review a physical copy of the fee application at the website established
by the Settlement Administrator, www.NSFODSettlement.com.

                             GETTING MORE INFORMATION

This Class Notice only summarizes the proposed Settlement. For additional information about the
Settlement and/or to obtain copies of the Settlement Agreement, the pleadings in this case or to
change your address for purposes of receiving a payment, you should contact the Settlement
Administrator as follows:




   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 66 of 125
                      Morris v. Bank of America Settlement
                                  P.O. Box 5645
                           Portland, OR 97228-5645
                                 (855)-654-0890
                         www.NSFODSettlement.com



PLEASE DO NOT CONTACT THE COURT OR ANY REPRESENTATIVE OF BANA
CONCERNING THIS NOTICE OR THE SETTLEMENT.




  Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 67 of 125
              EXHIBIT D




Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 68 of 125
                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF NORTH
                            CAROLINA CHARLOTTE DIVISION




    LISA MORRIS, MICHAEL BUI, TUMIKA
    WILLIAMS, ALBERT EDGE and KRISTEN                        CASE NO. 3:18-CV-157-RJC-DSC
    VALPERGA on behalf of themselves and all
    others similarly situated,

          Plaintiffs,

          vs.

    BANK OF AMERICA, N.A.,

          Defendant.

    [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF SETTLEMENT,
    CONDITIONALLY CERTIFYING THE SETTLEMENT CLASS, APPROVING FORM
           OF NOTICE, DIRECTING DISSEMINATION OF NOTICE, AND
                  SCHEDULING FINAL FAIRNESS HEARING


         Upon consideration of the Plaintiffs’ Motion for Preliminary Approval of the Settlement

and Certification of the Settlement Class (the “Motion”) and pursuant to Federal Rule of Civil

Procedure 23,

         IT IS HEREBY ORDERED THAT:

         1.      The Settlement Agreement (“Settlement”) 1 is preliminarily approved as fair,

reasonable, and adequate. The Settlement appears to be the product of arm’s-length negotiations

between Class Counsel and counsel for Bank of America, N.A. (“BANA”). The Settlement was

reached after two rounds of mediation facilitated by Judge Layn Phillips, and was preceded by


1
 The definitions and capitalized terms in the Settlement Agreement and Memorandum in
Support of Plaintiffs’ Unopposed Motion for Preliminary Approval of Class Settlement and for
Certification of Settlement Class are hereby incorporated as though fully set forth in this Order
and shall have the same meanings attributed to them in those documents.


                                      1
      Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 69 of 125
three years of active litigation by both sides, including a heavily contested motion to dismiss. The

parties also engaged in extensive discovery, the production of tens of thousands of pages of

documents and the depositions of witnesses by both sides, and third-party discovery via numerous

subpoenas.

       2.      The Court conditionally certifies, for settlement purposes only, the following

Settlement Classes:

       Retry Transaction Class: All holders of BANA consumer checking and/or savings
       accounts who, during the Class Period, paid and were not refunded a Retry Transaction
       Fee;

       Intrabank Transaction Class: All holders of BANA consumer checking and/or savings
       accounts who, during the Class Period, paid and were not refunded one or more Intrabank
       Transaction Fees; and

       Fee Accrual Class: All holders of BANA consumer checking and/or savings accounts
       who, during the Class Period, paid and were not refunded an OD and/or an NSF Fee on a
       consumer checking and/or savings account transaction that would not have been assessed
       if BANA had delayed the posting of previously assessed NSF/OD fees until the posting of
       a deposit that was sufficient to cover those fees, all outstanding debit transactions and any
       additional debit transactions made that day.

The class period is July 1, 2014 through the date of this Order.

       3.      The Court finds, with respect to the Settlement, that the requirements of Rule 23

have been satisfied. In particular, the Court finds that under the Settlement: (a) members of the

settlement classes are so numerous that joinder would be impracticable; (b) there are questions of

law and fact common to the classes; (c) the claims of the Plaintiffs are typical of the claims of the

Settlement Class they seek to represent; (d) Plaintiffs have fairly and adequately represented the

interests of the Settlement Classes and will continue to do so under the guidance of experienced

counsel; (e) common questions of law and fact predominate over questions affecting individual

Settlement Class members; and (f) a class action is superior to other available methods for the fair

and efficient adjudication of the controversy. Because this action is being settled rather than



                                   2
   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 70 of 125
litigated, the Court concludes that the manageability issues that might arise in a trial of a

nationwide class action are not presented here. See Amchem Prods., Inc. v. Windsor, 521 U.S. 591,

620 (1997).

       4.      For the purposes of the Settlement and pursuant to Rule 23(a)(1), the Court finds

that Plaintiffs Lisa Morris, Michael Bui, Tumika Williams, Albert Edge, and Kristen Valperga will

fairly and adequately represent the interests of their respective Settlement Classes. The Class

Representatives for each Settlement Class are as follows:

       Retry Payment Class: Morris, Bui, Edge, and Valperga
       Intrabank Transaction Class: Morris
       Fee Accrual Class: Williams

The Court appoints these Plaintiffs as Class Representatives for their respective Settlement Classes

for the purpose of settlement.

       5.      For the purposes of the Settlement and pursuant to Rule 23(a)(1), the Court appoints

David M. Wilkerson of The Van Winkle Law Firm, Jeffrey D. Kaliel of Kaliel Gold PLLC, and

James J. Pizzirusso of Hausfeld LLP as co-lead counsel, and Larry McDevitt of The Van Winkle

Law Firm as liaison counsel.

       6.      The Court designates Epiq as Settlement Administrator to oversee the Settlement

notice procedures. The Settlement Administrator shall abide by the terms and conditions of the

Settlement that pertain to the Settlement Administrator.

       7.      Pursuant to Rule 23(e), the Court preliminarily approves the Settlement as (a) fair,

reasonable, and adequate in light of the relevant factual, legal, practical, and procedural

considerations; (b) free of collusion; and (c) within the range of possible final judicial approval,

subject to further consideration at the Final Approval Hearing.




                                   3
   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 71 of 125
       8.      The Court approves, as to form and content, the Settlement Class Notice attached

hereto as Exhibit __ for the purpose of notifying the Settlement Classes as to the proposed

Settlement, the Final Approval Hearing, and the rights of potential class members. The Court finds

that the Settlement Class Notice is reasonable; constitute due, adequate, and sufficient notice to all

persons entitled to receive notice; and that it meets the requirements of due process and Rule 23.

Specifically, the Court finds that the Settlement Class Notice complies with Rule 23(e) as it is a

reasonable manner of providing notice to Settlement Class members who would be bound by the

Settlement. The Court also finds that the manner of dissemination of notice complies with Rule

23(c)(2), as it is the most practicable notice under the circumstances, provides individual notice to

all Settlement Class members who can be identified through a reasonable effort, and is reasonably

calculated under the circumstances to apprise Settlement Class members of the pendency of this

Action, the terms of the Settlement, and their right to object to the Settlement or exclude

themselves from the Settlement Classes.

       9.      As soon as possible after the entry of this order, but no later than 60 days after

entry of this order, the Settlement Administrator will complete notice to the Settlement Classes as

provided in the Settlement.

       10.     The Settlement Class Notices shall be updated by Plaintiffs and/or the Settlement

Administrator to identify the Opt-Out and Objection Deadlines of 105 days after the entry of this

Order, as well as the date and time of the Final Approval Hearing as set forth below.

       11.     Any person falling within the definition of any of the Settlement Classes may, upon

request, be excluded from the Settlement by submitting to the Settlement Administrator at the

physical address listed in the Notices, a written, signed, and dated statement that he or she is opting-

out of the Settlement and understands that he or she will receive no money from the Settlement of




                                   4
   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 72 of 125
this Action. To be effective, this opt-out statement (i) must be postmarked no later than the Opt-

Out Deadline; (ii) include the Settlement Class member’s name address, telephone number, and

BANA account number(s); and (iii) be personally signed and dated by the Settlement Class

member. All persons who timely submit properly completed requests for exclusion shall have no

rights under the Settlement and shall not share in the benefits of the Settlement and shall not be

bound by the Settlement. Any members of the Settlement Classes who fail to submit a valid and

timely opt-out request shall be bound by all terms of the Settlement and the Final Approval Order,

regardless of whether they have requested to be opted-out from the Settlement.

       12.     Any person falling within the definitions of the Settlement Classes, and who does

not opt-out from the Settlement, may object to the terms of the proposed Settlement as reflected in

the Settlement, the certification of the Settlement Class, the entry of the Final Approval Order, the

amount of attorneys’ fees and expenses requested by Class Counsel, and/or the amount of the

Service Awards requested by the Plaintiffs. To be valid and considered by the Court, an objection

must (i) be postmarked no later than the Objection Deadline; (ii) be sent to the Clerk of Court and

the Settlement Administrator, by first class mail and postmarked no later than the Objection

Deadline; (iii) include the case name and case number and the objector’s name, address, telephone

number, and signature; (iv) contain an explanation of the nature of the objection and citation to

any relevant legal authority; (v) indicate the number of times the objector has objected to a class

action settlement in the past 5 years and the caption for any such case(s) and a copy of any orders

related to or ruling upon the objector’s prior objections issued by the trial and appellate courts in

each case; (vi) identify any counsel representing the objector; (vii) identify the number of times in

which the objector’s counsel and/or counsel’s law firm have objected to a class action settlement

within the five (5) years preceding the date of the filed objection (including the caption of each




                                   5
   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 73 of 125
case and a copy of any orders related to or ruling upon counsel’s or counsel’s law firm’s prior

objections within the preceding five (5) years)); (viii) indicate whether the objector (whether pro

se or through representation) intends to testify at the Final Approval Hearing.

          13.   Plaintiffs and BANA may file responses to any objections that are submitted. Any

Settlement Class Member who timely files and serves an objection in accordance with this order

may appear at the Final Approval Hearing, either in person or through an attorney. Failure to

adhere to the requirements of this section will bar a Settlement Class Member from being heard at

the Final Approval Hearing, either individually or through an attorney, unless the Court otherwise

orders.

          14.   Any Settlement Class Member who does not make his or her objections in the

manner and by the date set forth above of this Order shall be deemed to have waived any

objections, and shall be forever barred from raising such objections in this or any other action or

proceeding, absent further order of the Court.

          15.   All pretrial proceedings in this action are stayed and suspended until further order

of this Court, except such actions as may be necessary to implement the Agreement and this

Preliminary Approval Order.

          16.   Upon the entry of this Order, the Class Representatives and Settlement Class

members shall be provisionally enjoined and barred from asserting any claims against BANA

arising out of, relating to, or in connection with the Released Claims prior to the Court’s decision

as to whether to grant Final Approval of the Settlement.

          17.   This Settlement, and any and all negotiations, statements, documents, and/or

proceedings in connection with the Settlement, shall not be construed or deemed to be evidence of

an admission or concession by BANA of any liability or wrongdoing by BANA or any of its




                                   6
   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 74 of 125
affiliates, agents, representatives, vendors, or any other person or entity acting on its behalf with

respect to the assessment of NSF or OD Fees or that the case was properly brought as a class

action, and shall not be construed or deemed to be evidence of an admission or concession that

any person suffered compensable harm or is entitled to any relief with respect to BANA’s

assessment of NSF or OD Fees. BABA may file the Settlement in any action or proceeding that

may be brought against it in order to support a defense or counterclaim based on principles of res

judicata, collateral estoppel, release, good faith settlement, judgment bar or reduction, or any other

theory of claim preclusion or issue preclusion or similar defense or counterclaim.

       18.     The Settlement will not become effective unless the Court enters a Final Approval

Order. If the Settlement does not receive Final Approval or the Effective Date does not come to

pass, BANA shall have the right to terminate the Settlement and will have no further obligations

under the Settlement unless BANA waives in writing its right to terminate the Settlement under

this section. In addition, if the Settlement becomes null and void, BANA shall not be prejudiced

in any way from opposing class certification in the Actions, and Plaintiffs and the Settlement Class

members shall not use anything in the Settlement, in any terms sheet, or in the Preliminary

Approval Order or Final Approval Order to support a motion for class certification or as evidence

of any wrongdoing by BANA. No Party shall be deemed to have waived any claims, objections,

rights or defenses, or legal arguments or positions, including but not limited to, claims or

objections to class certification, or claims or defenses on the merits. Each Party reserves the right

to prosecute or defend the Actions in the event that this Settlement does not become final and

binding.

       19.     The dates of performance contained herein may be extended by order of the Court,

for good cause shown, without further notice to the Settlement Classes.




                                   7
   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 75 of 125
       20.     Plaintiffs’ Motion for Final Approval of the Settlement must include the required

and customary filings. In addition, the motion papers shall include:

               a.      A declaration evidencing BANA’s compliance with the Class Action

       Fairness Act notice requirement under 28 U.S.C. § 1715, including responses from any

       government officials to the notice.

               b.      A declaration from the Settlement Administrator regarding compliance with

       its duties under the Settlement and this Order; a copy of the actual Notices (Email, Postcard,

       and Long Form) sent to the class; and a report on (1) the number of Settlement Class

       members to whom Email Notice was sent, (2) the number of returned undelivered email

       notices, (3) the number of Settlement Class members to whom Postcard Notices were

       initially sent, (4) an explanation of efforts to locate correct addresses for returned

       undelivered Postcard Notices after the first mailing, (5) the number of notices sent to the

       updated addresses in a second mailing, and (6) the number of such notices returned

       undelivered.

       21.     For the benefit of the Settlement Class and to protect this Court’s jurisdiction, this

Court retains continuing jurisdiction over the Settlement proceedings to ensure the effectuation

thereof in accordance with the Settlement preliminarily approved herein and the related orders of

this Court.

       22.     Class Counsel and BANA Counsel are hereby authorized to use all reasonable

procedures in connection with approval and administration of the Settlement that are not materially

inconsistent with this Order or the Settlement, including making, without further approval of the

Court, minor changes to the form or content of the Settlement Class Notices, and other exhibits

that they jointly agree are reasonable or necessary.




                                   8
   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 76 of 125
         23.    The Final Approval Hearing will be conducted at the U.S. District Court for the

Western District of North Carolina, located at 401 West Trade Street, Charlotte , NC 28202 on

____________, 2021, at _____ am to determine: (a) whether the Settlement should be approved

as fair, reasonable, and adequate to the Settlement Classes; (b) whether the Final Approval Order

should be entered in materially the same form as the Parties propose; (c) whether to approve any

motion for attorneys’ fees and costs and expenses and/or any application for Class Representative

Service Awards; and (d) any other matters that may properly be brought before the Court in

connection with the Settlement. The Final Approval Hearing is subject to continuation or

adjournment by the Court without further notice to the Settlement Classes. The Court may approve

the Settlement with such modifications as the Parties may agree to, if appropriate, without further

notice to the Settlement Classes.

         24.    The Parties must file all papers in support of Final Approval of the Settlement and

in response to objections to the Settlement on or before 105 days after the date of entry of this

Order (“Final Approval Motion Deadline”). Any motion for attorneys’ fees and costs and expenses

and/or any application for Class Representative Service Awards shall be filed within 70 days of

entry of this Order.

         25.    The Court hereby sets the following schedule of events, all set from the date of this

Order:

               Event                Calendar Days After Entry                    Date
                                          of This Order

         Notice Complete                      60 days

      Motion for Class                        75 days
   Representatives’ Service
  Awards and Attorneys’ Fee
    and Expense Awards



                                   9
   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 77 of 125
      Opt-Out Deadline                 105 days

     Objection Deadline                105 days

  Motion for Final Approval            135 days

   Final Approval Hearing     165days (or when convenient
                                     for the Court)




Dated: _________________________              _____________________________

                                              Hon. Robert J. Conrad, Jr.
                                              United States District Judge




                                  10
  Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 78 of 125
              EXHIBIT E




Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 79 of 125
                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION



 LISA MORRIS, MICHAEL BUI, TUMIKA
 WILLIAMS, ALBERT EDGE and KRISTEN                               CASE NO. 3:18-CV-157-RJC-DSC
 VALPERGA on behalf of themselves and all
 others similarly situated,
                                                                 FOURTH AMENDED
         Plaintiffs,                                             CLASS ACTION
                                                                 COMPLAINT
         vs.
                                                                 JURY TRIAL DEMANDED
 BANK OF AMERICA, N.A.,

         Defendant.



                       FOURTH AMENDED CLASS ACTION COMPLAINT

       Plaintiffs Lisa Morris, Michael Bui, Tumika Williams, Albert Edge and Kristen Valperga

(“Plaintiffs”), on behalf of themselves and all persons similarly situated, alleges the following

based on personal knowledge as to allegations regarding the Plaintiffs and on information and

belief as to other allegations.

                                         INTRODUCTION

       1.      While Defendant may generally assess contracted for bank fees in any number,

amount, or method it desires, it may not assess such fees in violation of its binding contracts with

its accountholders. Unfortunately, Bank of America’s contract documents and disclosures did not

keep up with its efforts to devise new and obscure methods to increase the number and amount of

fees it could assess on its accountholders in order to greatly increase profits.

       2.      Plaintiffs bring this action on behalf of themselves and a class of all similarly

situated consumers against Defendant Bank of America, N.A. (“BofA” or “Bank”), arising from a




   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 80 of 125
systematic, multi-pronged effort by the Bank to extract unearned fees from the checking and

savings accounts of unwitting consumers via several related and illegal practices that breach the

Bank’s contracts; that are deceptive and misleading; and that are designed to unfairly and illegally

increase the Bank’s fee revenue, including, but not limited to:

               a) the undisclosed and improper assessment of multiple Non-Sufficient Funds Fees
               (“NSF Fees”) on the same electronic transaction and/or multiple Overdraft Fees
               (“OD Fees”) and NSF Fees on the same electronic transaction (“Multiple Single
               Transaction Fees”);

               b) the undisclosed and improper assessment of OD Fees and/or NSF Fees on
               transfers to other BofA accounts, a practice that assesses $35 fees for supposedly
               “overdrawing” or attempting to overdraw one BofA account in order to put an
               accountholder’s funds into another BofA account (“Intra BofA Transfer
               Transaction Fees”);

               c) the undisclosed and improper premature deduction of OD Fees and/or NSF Fees
               from consumers’ checking accounts, which in turn directly causes even more OD
               Fees and NSF Fees (“Premature Fees”); and

         3.   Together, these fee practices work in concert to increase Defendant’s revenues while

catching accountholders in a cycle of deceptive and improper fees and charges.

         4.   Bank of America charges accountholders the following fees relevant to these

allegations: (1) a $35 NSF fee when there are insufficient funds to pay a transaction and it rejects

the charge; and (2) a $35 OD Fee when there are insufficient funds to pay a requested transaction

and it accepts the charge. Collectively, these fees are referred to herein as “BofA Account

Fees.”

         5.   Through the imposition of these and other BofA Account Fees, BofA makes several

billion dollars a year. These punitive fees are, by definition, most impactful on consumers who




                                   2
   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 81 of 125
already have minimal funds in their accounts. As described herein, the illegal fee practices at issue in

this litigation, and that make up a significant part of BofA’s multi-billion-dollar fee revenue

stream, are charged improperly and in violation of BofA’s contracts, other state law, and consumer

protection law.

         6.       As discussed more fully below, it is a breach of both the Bank’s contracts and

 reasonable consumer expectations for the Bank to charge more than one $35 NSF Fee on the same

 transaction, since the contract explicitly states—and reasonable consumers understand—that the

 same transaction can only incur a single NSF Fee. Similarly, it is a breach of both the Bank’s

 contract and of reasonable consumer expectations for the Bank to charge both a $35 NSF and a

 $35 OD Fee on the same transaction, since the contract explicitly states—and reasonable

 consumers understand—that the same transaction cannot incur both types of fees.

         7.       As discussed more fully below, it is an illogical and unconscionable breach of both

 the Bank’s contracts and reasonable consumer expectations for the Bank to charge OD Fees—

 which are a fee for the extension of credit—when that credit is extended for the bank to pay itself

 or transfer funds to another BofA account. In other words, BofA cannot charge a customer OD

 Fees on a loan from itself, to itself. Similarly, it is an illogical and unconscionable breach of the

 Bank’s contract for it to charge NSF Fees—which are a charge putatively to compensate the bank

 for the “trouble” of sending back a transaction for which there are insufficient funds—for the

 privilege of rejecting a transaction to itself, when it knows that the effort will be futile before it

 even undertakes the transaction.

         8.       As discussed more fully below, it is an illogical and unconscionable breach of the

 Bank’s contract and reasonable consumer expectation for BofA to prematurely deduct OD Fees

 and NSF Fees from already-empty accounts, when it knows the consumer does not have funds to




                                     3
     Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 82 of 125
pay those OD and NSF Fees. This early deduction of OD and NSF Fees has harmful consequences,

depleting an already-empty account even further, and ensuring that subsequent deposits are used

first to pay the BofA Account Fees instead of consumers’ purchases and debits. BofA’s decision

to pay itself first for OD and NSF Fees before consumer purchases means that any additional

consumer purchases incur yet more OD and NSF Fees.

        9.     Plaintiffs, and other BofA customers, have been injured by BofA’s improper

practices. On behalf of themselves and the Class, Plaintiffs seek damages, restitution and

injunctive relief for BofA’s breach of contract, conversion, unjust enrichment, and violation of

state consumer protection laws.

                                    JURISDICTION AND VENUE

        10.    This Court has original jurisdiction of this action under the Class Action Fairness

Act of 2005. Pursuant to 28 U.S.C. §§ 1332(d)(2) and (6), this Court has original jurisdiction

because the aggregate claims of the putative class members exceed $5 million, exclusive of interest

and costs, and at least one of the members of the proposed classes is a citizen of a different state

than BofA.

        11.    Venue is proper in this District pursuant to 28 U.S.C. § 1391 because BofA is subject

to personal jurisdiction here and regularly conducts business and is headquartered in the North

Carolina, and because a substantial part of the events or omissions giving rise to the claims asserted

herein occurred in this District.

                                             PARTIES

        12.    Plaintiff Morris is a citizen and resident of Oklahoma. Plaintiff maintains checking




                                   4
   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 83 of 125
and savings accounts at Bank of America. At all times relevant, Plaintiff patronized a

BofA banking center located in Tulsa, Oklahoma.

        13.   Plaintiff Bui is a citizen and resident of California. Plaintiff maintains a checking

account at Bank of America. At all times relevant, Plaintiff patronized a BofA banking center

located in Garden Grove, California.

        14.   Plaintiff Williams is a citizen and resident of Georgia. Plaintiff maintains checking

and savings accounts at Bank of America. At all times relevant, Plaintiff patronized a BofA

banking center located in Georgia.

        15.   Plaintiff Edge is a citizen and resident of North Carolina. Plaintiff maintains a

checking account at Bank of America. At all times relevant, Plaintiff patronized a BofA banking

center located in North Carolina.

        16.   Plaintiff Valperga is a citizen and resident of California. Plaintiff maintains a

checking account at Bank of America. At all times relevant, Plaintiff patronized a BofA banking

center located in California.

        17.   Defendant BofA is a national bank with its headquarters and principal place of

business located in Charlotte, NC. Among other things, BofA is engaged in the business of

providing retail banking services to consumers, including Plaintiffs and members of the putative

classes.

               FACTUAL BACKGROUND AND GENERAL ALLEGATIONS

        18.   When a BofA checking account consumer attempts a transaction but has

insufficient funds in the account to cover that transaction, BofA either approves the transaction

into overdraft (and charges a $35 OD Fee) or rejects the transaction (and charges a $35 NSF

Fee).

        19.   These fees and how and when they are to be charged are discussed in BofA’s

                                   5
   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 84 of 125
contracts with customers.

        20.   The practices described herein violate various contract terms, and are part of a

multifaceted strategy to increase fee revenue improperly, illegally, and deceptively at the

expense of accountholders. These practices feed off each other: once BofA ensnares an

accountholder with one improper fee, it becomes that much more likely that the same

accountholder will fall victim to other of the improper fee practices, as his or her financial

position erodes due to the first and subsequent levy of improper fees.

I.      MULTIPLE SINGLE TRANSACTION FEES - BOFA ASSESSES MULTIPLE
        NSF FEES ON THE SAME TRANSACTION IN BREACH OF ITS
        AGREEMENTS

        A.     Plaintiffs’ Experiences

        21.   On June 19, 2017, Ms. Morris attempted to make on online bill payment of $60

towards her Citibank credit card bill through her BofA checking account. Because Ms. Morris

had insufficient funds in her checking account, BofA rejected that payment request and charged

Ms. Morris, a $35 NSF Fee for doing so. Unbeknownst to Plaintiff, that very same transaction

was processed again by BofA three days later, on June 22, 2017. Again, BofA rejected that

payment attempt and again charged Plaintiff a $35 NSF Fee for doing so. Then, yet again on

June 27, 2017, the very same transaction was processed by BofA another time. This time, BofA

paid the transaction and charged Plaintiff a $35 OD Fee for doing so. In sum, BofA charged

Plaintiff $105 in NSF ($70) and OD ($35) fees to process a single $60 credit card payment.

        22.   On a separate occasion, on September 7, 2017, Ms. Morris initiated a $27 bill

payment to her Comenity credit card account from her BofA checking account. BofA rejected

that payment attempt and charged Plaintiff a $35 NSF Fee for doing so. Unbeknownst to

Plaintiff, that very same transaction was processed again by BofA the next day, on September 8,

2017. Again, BofA rejected that payment attempt and again charged Ms. Morris a $35 NSF Fee


                                     6
     Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 85 of 125
for doing so. In sum, BofA charged Plaintiff $70 in fees to attempt to process a single $27 credit

card payment.

       23.    On a separate occasion, on November 15, 2017, Plaintiff initiated a $20 bill

payment to her Citibank credit card account. BofA rejected that payment attempt and charged

Plaintiff a $35 NSF Fee for doing so. Unbeknownst to Plaintiff, that very same transaction was

processed by BofA again five days later, on November 20, 2017. Again, BofA rejected that

payment attempt and again charged Plaintiff a $35 NSF Fee for doing so. Then, yet again on

November 24, 2017, the very same transaction was processed again. BofA again rejected the

transaction and again charged Plaintiff a $35 NSF Fee for doing so. In sum, BofA charged

Plaintiff $115 in NSF fees to attempt to process a single $20 credit card payment.

       24.    Plaintiff understood her bill payments to be single transactions as is laid out in

BofA’s contract, capable at most of receiving a single NSF or OD Fee. BofA itself also

understood the transactions to be single transactions, and its systems categorized them as such.

Indeed, on Ms. Morris’ bank statements, BofA described subsequent attempts to debit each

transaction as a “RETRY PAYMENT” (emphasis added).

       25.    Ms. Morris took no affirmative action to reinitiate or resubmit any of the transactions,

which were resubmitted for payment automatically and solely by BofA.

       26.    Similarly, on November 30, 2017, Plaintiff Bui initiated a $150 bill payment to his

insurance company. BofA rejected that payment attempt and charged Plaintiff a $35 NSF Fee for

doing so. Unbeknownst to Plaintiff, that very same transaction was processed by BofA again a

few days later, on December 6, 2017. Again, BofA rejected that payment attempt and again

charged Plaintiff a $35 NSF Fee for doing so. In sum, BofA charged Plaintiff $70 in NSF fees to

attempt to process a single $150 bill payment transaction that it never actually paid.




                                   7
   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 86 of 125
       27.    Plaintiff understood his bill payments to be single transactions as is laid out in

BofA’s contract, capable at most of receiving a single NSF or OD Fee. BofA itself also

understood the transactions to be single transactions, and its systems categorized them as such.

Indeed, on Mr. Bui’s bank statements, BofA described subsequent attempts to debit each

transaction as a “RETRY PAYMENT” (emphasis added).

       28.    Mr. Bui took no affirmative action to reinitiate or resubmit any of the transactions,

which were resubmitted for payment automatically and solely by BofA.

       29.    Similarly, on February 21, 2018, Plaintiff Edge initiated a bill payment to his

insurance company of $409.79. BofA rejected that payment attempt and charged Plaintiff a $35

NSF Fee for doing so. Unbeknownst to Plaintiff, that very same transaction was processed by

BofA again a few days later, on February 28, 2018. Again, BofA rejected that payment attempt

and again charged Plaintiff a $35 NSF Fee for doing so. Then, yet again on March 6, 2018, the

very same transaction was processed again. This time, BofA paid the transaction and charged

Plaintiff a $35 OD Fee for doing so. In sum, BofA charged Plaintiff $105 in NSF ($70) and OD

($35) fees to process a single insurance payment.

       30.    Plaintiff understood his bill payments to be single transactions as is laid out in BofA’s

contract, capable at most of receiving a single NSF or OD Fee. BofA itself also understood the

transactions to be single transactions, and its systems categorized them as such. Indeed, on Mr.

Edge’s bank statements, BofA described subsequent attempts to debit each transaction as a “RETRY

PAYMENT” (emphasis added).

       31.    Mr. Edge took no affirmative action to reinitiate or resubmit any of the transactions,

which were resubmitted for payment automatically and solely by BofA.

       32.    Similarly, on August 23, 2016, Plaintiff Valperga initiated an online bill payment to

AT&T of $136.55. BofA rejected that payment attempt and charged Plaintiff a $35 NSF Fee for

                                   8
   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 87 of 125
doing so. Unbeknownst to Plaintiff, that very same transaction was processed by BofA again a

few days later, on August 26, 2016. Again, BofA rejected that payment attempt and again charged

Plaintiff a $35 NSF Fee for doing so. Then, yet again on August 31, 2016, the very same

transaction was processed again. Again, BofA rejected that payment attempt and again charged

Plaintiff a $35 NSF Fee for doing so. In sum, BofA charged Plaintiff $105 in NSF fees to attempt

to process a single $136.55 bill payment transaction that it never actually paid.

        33.    Plaintiff understood her bill payment to be single transaction as is laid out in

BofA’s contract, capable at most of receiving a single NSF or OD Fee. BofA itself also

understood the transactions to be single transactions, and its systems categorized them as such.

Indeed, on Ms. Valperga’s bank statements, BofA described subsequent attempts to debit each

transaction as a “RETRY PAYMENT” (emphasis added).

        34.    Ms. Valperga took no affirmative action to reinitiate or resubmit any of the

transactions, which were resubmitted for payment automatically and solely by BofA.

        B.     BofA’s Processing Practice

        35.    BofA maintains two separate and simultaneous transaction systems, as well as a third

separate system that is used to assess OD fees.

        36.    An “intraday” transaction processing system at BofA maintains an account’s available

balance in real time, increasing and decreasing during the day based on an accountholder’s

activity.

        37.    A second transaction processing system is the “nightly batch processing” system.

It is in this system that transaction posting actually occurs at BofA.

        38.    This two-system processing means that BofA has the capability—which it uses

routinely—to withhold processing transactions it knows will be futile, especially transactions to

itself (in the form of payments to itself or transfers to other BofA accounts).

                                   9
   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 88 of 125
       39.    For example, BofA offers a checking account feature called “Keep the Change,”

in which debit card purchase amounts are “rounded up” to the nearest dollar amount, and the

“round-ups from your debit card purchases are accumulated and transferred daily from your

checking account to your [BofA] savings account.” When the checking account balance is too low

to support the round-up transfer, BofA simply cancels the automatic transfer, rather than attempting

a transfer that would be futile or forcing through a transfer that would cause an overdraft.

       40.    In short, when BofA knows the processing of a given electronic transaction will be

futile—that is, will serve no other purpose than to create bank fees—BofA has the technological

capability not to make the transfer.

       41.    In short, BofA can easily code transactions it considers “overdrawn” to not incur

OD/NSF Fees.

       42.    Upon information and belief, BofA’s systems are programmed to recognize a single

transaction featuring the same dollar amount and merchant when that single transaction is

submitted for payment multiple times and to charge additional NSF Fees on that single transaction

when BofA resubmits it for payment.

       43.    At least one of BofA’s competitors, JP Morgan Chase, N.A.—the country’s largest

consumer bank—does not undertake these types of practices. Instead, it charges only one NSF fee

even if it makes multiple attempts to obtain payment on the charge.

       44.    Based on the promises and disclosures made in BofA’s account disclosures, BofA

accountholders can have no reasonable expectation that BofA will undertake such practices that

are eschewed by other major banks and against industry standards or otherwise reasonably

disclosed.

       C.      BofA’s Relevant Account Disclosures

       45.    Bill pay transactions and transfers between BofA accounts are governed by the

                                   10
   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 89 of 125
Bank’s “Online Banking and Transfers Outside Bank of America Service Agreement and

Electronic Disclosure” (“Online Banking Agreement”) and its Deposit Agreement. All three

documents promise that only one NSF Fee or OD Fee will be charged per transaction transfer or

payment, and indicate BofA will not intentionally create NSF or OD Fees on transfers to other

BofA accounts.

       46.     According to the Online Banking Agreement:

   Transfer/Payment Authorization and Sufficient Available Funds

       •     You authorize Bank of America to withdraw, debit or charge the necessary funds from
             your designated account in order to complete all of your designated transfers and
             payments.
       •     You agree that you will instruct us to make a withdrawal only when a sufficient balance
             is or will be available in your accounts at the time of the withdrawal.
       •     The completion of a transfer or payment is subject to the availability of sufficient funds
             (including any overdraft protection plans) at the time the transaction is posted. If
             enough funds to complete the transfer or payment are not available, we may either
             (i) complete the transaction and overdraw the account or (ii) refuse to complete
             the transaction. In either case, we may charge [**]a[**] non-sufficient funds
             (NSF), returned item, overdraft, or similar fee. Transfers or payments from
             SafeBalance Banking® accounts will not be completed if there are not sufficient funds
             on the date of the scheduled transfer or payment. Please refer to the applicable account
             agreement and fee schedule for details. If you schedule a payment from an account
             maintained at another financial institution and there are insufficient funds in that
             account, you may be charged a fee by that financial institution.
       •     At our option, we may make [**]a[**] further attempt to issue the payment or
             process the transfer request.
       •     Bank of America is under no obligation to inform you if it does not complete a payment
             or transfer because there are non-sufficient funds or credit in your account to process
             the transaction. In this case, you are responsible for making alternate arrangements or
             rescheduling the payment or transfer within Online Banking.

             […]

             [**]An[**] NSF-fee, returned item, overdraft or similar fee may also apply if you
             schedule payments or transfers and your available balance is not sufficient to
             process the transaction on the date scheduled or, in the case of a personal check,
             on the date when the check is presented to us for payment.

(emphases added).

       47.     BofA’s Deposit Agreement states:

                                   11
   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 90 of 125
               “Item” means “all orders and instructions for the payment, transfer
               or withdrawal of funds from an account. As examples, item
               includes: a check, substitute check, purported substitute check,
               electronic transaction (including an ACH transaction, ATM
               withdrawal or transfer, or point of sale transaction), draft, demand
               draft, remotely created check, remotely created consumer check,
               image replacement document, indemnified copy, preauthorized
               draft, preauthorized payment, automatic transfer, telephone-
               initiated transfer, Online Banking transfer or bill payment
               instruction, withdrawal slip, in-person transfer or withdrawal, cash
               ticket, deposit adjustment, or other order of instruction for the
               payment, transfer, or withdrawal of funds, or an image, digital
               image, or a photocopy of any of the foregoing.

               […]

               When we determine that you do not have enough available funds
               in your account to cover a check or other item, then we consider
               the check or other item an insufficient funds item…without notice
               to you, we either authorize or pay the insufficient funds item
               and overdraw your account (an overdraft item) or we decline
               or return the insufficient funds item without payment (a
               returned item).

(emphases added).

       48.    BofA’s Debit Card Agreement states:

               When you do not have enough available funds in your account…to
               cover everyday non-recurring debit card purchases or ATM
               withdrawals, we will decline the transaction and you will not be
               subject to overdraft fees. For check, ACH, recurring debit card
               transaction and online bill payments, we may decline or return the
               transaction unpaid or complete it and overdraw your account.

       D.      BofA May Not Charge More Than One NSF Fee on a Single Transaction that
               is Submitted for Payment Multiple Times, and It May Not Charge Both OD
               and NSF Fees on a Single Transaction

       49.    Consistent with BofA’s express representations in its contracts, Plaintiffs and

reasonable consumers understand that any given instruction by them for payment to be one,

singular transaction and one “item” as that term is used in BofA’s contract documents.


                                   12
   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 91 of 125
       50.    BofA’s contract documents bar BofA from assessing multiple NSF Fees on the same

instruction for payment. As BofA expressly promises: “An NSF-fee, returned item, overdraft or

similar fee may also apply if you schedule payments or transfers and your available balance is not

sufficient to process the transaction on the date scheduled.” This provision expressly states “an”

(singular) NSF or OD Fee may be assessed, not multiple fees. And the Bank also states that a fee

“may” be charged if there are insufficient funds “on the date scheduled,” but not on later dates

when re-processing is attempted by the Bank at its sole discretion.

       51.    The Online Banking Agreement provides BofA the authority to charge only one NSF

or OD Fee per item or instruction for payment. While that Agreement states that the bank “may”

attempt again to process the transaction a single additional time, the Agreement does not state that

such a single re-attempt will incur an additional NSF or OD Fee.

       52.    The Online Banking Agreement states that a single NSF or OD Fee will be charged

if “you schedule payments of transfers” for which there are insufficient funds. But, as alleged

herein, Plaintiffs only scheduled their payments or transfers once, and took no action to request re-

processing of their transactions. Because Plaintiffs only scheduled a given payment once, BofA

was only entitled to charge one OD or NSF on each payment. In other words, when a transaction

is returned for insufficient funds, it cannot be the basis for another NSF or OD Fee without an

additional action from the accountholder to again seek payment for the item. Any other

interpretation would permit BofA to process a transaction repeatedly throughout the day, thus

conceivably racking up myriad NSF or OD fees at its sole discretion.

       53.    Moreover, the Online Banking Agreement’s terms are starkly binary: for a given

transaction, the Bank may either pay or return it, but it cannot do both for the same transaction,

and it cannot do the same thing more than once.

       54.    The Deposit Agreement makes similar representations. It defines “item” to

                                   13
   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 92 of 125
encompass all submissions for payment of the same transaction. “Item” cannot mean each re-

submission of the same transaction because it is defined to mean “all orders and instructions for

the payment, transfer or withdrawal of funds” and there is no new order or instruction for payment

of a re-submitted item. It is simply another attempt at the original order or instruction. Again,

Plaintiff never took any action to re-submit or renew her original instructions for payments on her

credit card accounts.

       55.     The Deposit Agreement’s terms also are also starkly binary: for a given transaction,

the Bank may pay or return an item, but it cannot do both for the same transaction, and it cannot

do the same thing more than once. And because NSF or OD Fees are charged on “items,” the

Bank is not authorized to charge multiple fees on additional iterations of the same “item.”

       56.     The Debit Card Agreement makes a similarly binary promise: “For check, ACH,

recurring debit card transaction and online bill payments, we may decline or return the transaction

unpaid or complete it and overdraw your account.”

       57.     In the alternative, to the extent the account documents do not explicitly bar the

polices described above, Bank of America exploits contractual discretion to the detriment of

accountholders and breaches good faith and fair dealing when it uses these policies, by employing

the following practices:

       a) First, the Bank uses its discretion to define the meaning of “item” in an unreasonable

             way that violates common sense and reasonable consumer expectations. BofA uses its

             contractual discretion to choose a meaning of that term which directly causes more

             NSF Fees or OD Fees—in Plaintiff Morris’ case, for example, to assess $111 in bank

             fees on a $20 credit card payment; and

       b) Second, the Bank maintains it has huge amount of discretion not to charge or “deduct”

             NSF Fees on given transactions. Presumably, each separate time BofA exercises its

                                   14
   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 93 of 125
              option to reprocess a check or other payment or transfer, it views each reprocessing as

              a separate “transaction” entitling it to another bite at the NSF/OD fee apple. By

              charging more than one NSF Fee on a given transaction, BofA engages in bad faith and

              contradicts reasonable consumer expectations.

        58.      For the same reasons, the contract documents also bar BofA from assessing both

NSF Fees and OD Fees on the same item or transaction.

        59.      This practice is not universal in the banking industry. Major banks like Chase—

the largest consumer bank in the country—do not engage in the practice of charging more than

one NSF or OD Fee on the same item when it is processed for payment multiple times.

        60.      Banks like BofA that employ this abusive practice know how to plainly and clearly

disclose it. Indeed, other banks that do engage in this abusive practice disclose it expressly to their

accountholders—something Defendant here never did.

        61.      For example, First Citizens Bank, a major institution in the Carolinas, engages in the

same abusive practice as BofA, but at least expressly states:

                 Because we may charge a service fee for an NSF item each time it is presented,
                 we may charge you more than one service fee for any given item. All fees are
                 charged during evening posting. When we charge a fee for NSF items, the charge
                 reduces the available balance in your account and may put your account into (or
                 further into) overdraft.
(emphasis added).
        62.      First Hawaiian Bank engages in the same abusive practices as Bank of America,

but at least currently discloses it in its online banking agreement, in all capital letters, as follows:


                 YOU AGREE THAT MULTIPLE ATTEMPTS MAY BE MADE TO SUBMIT
                 A RETURNED ITEM FOR PAYMENT AND THAT MULTIPLE FEES MAY
                 BE CHARGED TO YOU AS A RESULT OF A RETURNED ITEM AND
                 RESUBMISSION.
(emphasis added).
        63.      Klein Bank similarly states in its Online Banking Agreement:

                                   15
   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 94 of 125
               [W]e will charge you an NSF/Overdraft Fee each time: (1) a Bill Payment
               (electronic or check) is submitted to us for payment from your Bill Payment
               Account when, at the time of posting, your Bill Payment Account is overdrawn,
               would be overdrawn if we paid the item (whether or not we in fact pay it) or does
               not have sufficient available funds; or (2) we return, reverse, or decline to pay an
               item for any other reason authorized by the terms and conditions governing your
               Bill Payment Account. We will charge an NSF/Overdraft Fee as provided in this
               section regardless of the number of times an item is submitted or resubmitted to us
               for payment, and regardless of whether we pay the item or return, reverse, or
               decline to pay the bill payment.


       64.     BofA intentionally provides no such disclosure, in an effort to deceive its

accountholders.

       E.      Even if BofA Could Charge More Than One NSF or OD Fee on a Single
               Transaction that is Submitted for Payment Multiple Times, It Cannot Attempt
               to Process a Payment More Than Twice

       65.     BofA’s Online Banking Agreement, which governs electronic transactions like the

ones at issue in this case, expressly states: “At our option, we may make a [single] further attempt

to issue the payment or process the transfer request.”

       66.     But, as occurred with Plaintiff Morris, BofA often makes three attempts and

charges fees each time, both in violation of the contract.

II.    BOFA TRANSFER TRANSACTION FEES: BOFA ASSESSESS OD AND NSF
       FEES ON TRANSFERS TO OTHER BofA ACCOUNTS AND ON PAYMENTS
       TO ITSELF

       A.      Plaintiff’s Experience

       67.     BofA charges overdraft and NSF Fees—sometimes numerous fees for the same

transactions—when it knows or is chargeable with knowing, that an accountholder’s payment or

transfer from a BofA checking account to another BofA account may cause the first account to

become overdrawn. In other words, BofA charges its accountholders $35 NSF or OD Fees to

attempt to pay or transfer funds to itself, or to reject a payment or transfer to itself, when it knows,

or is chargeable with knowing, that the transferable account is or will be in an insufficient or

overdrawn state if the payment or transfer is honored.
                                                 16
   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 95 of 125
        68.     This result is absurd, undisclosed, and violative of the contract.

        69.     For example, Plaintiff Morris makes payments from her BofA checking account to

a BofA home equity line of credit (“HELOC”).

        70.     On May 4, 2016, a payment to the HELOC was attempted on Plaintiff Morris’

account. BofA rejected that payment attempt and charged Plaintiff a $35 NSF Fee for doing so.

The Bank resubmitted that very same transaction the next day, on May 5, 2016. Again, BofA

rejected that payment attempt and again charged Plaintiff Morris a $35 NSF Fee for doing so. In

sum, BofA charged Plaintiff $70 in fees to attempt and fail to process a single payment to itself,

even though it knew each payment attempt would be futile before it initiated them.

        71.     Since there is no contractual basis which permits BofA to attempt to pay itself from

an account that has insufficient funds to do so, this technique is both illegal and beyond reasonable

consumer expectations.

        72.     On July 5, 2016, a payment to the HELOC was attempted on Plaintiff Morris’

account. BofA rejected that payment attempt and charged Plaintiff a $35 NSF Fee for doing so.

The Bank resubmitted that very same transaction the next day, on July 6, 2016. Again, BofA

rejected that payment attempt and again charged Plaintiff a $35 NSF Fee for doing so. In sum,

BofA charged Plaintiff $70 in fees to attempt and fail to process a single payment to itself, even

though it knew each payment attempt would be futile before it initiated them.

        73.     Rather than cancelling or delaying the transfer to the HELOC account, based on its

actual or chargeable knowledge of Plaintiff Morris’ account balances, BofA pushed it through then

forced Plaintiff Morris to pay repeatedly for an attempted transaction that was unauthorized and

costless to the Bank, all to the Plaintiff’s detriment.

        74.     In short, for pushing through attempts for payment to itself that it knew, or should

have known, would be futile, BofA charged Plaintiff Morris multiple $35 NSF Fees.

                                   17
   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 96 of 125
        75.     This is true even though BofA had the ability to check account balances before

submitting transactions for payment to itself, using its bird’s-eye view of all BofA accounts.

        76.     BofA has the contractual discretion to reject transfer attempts. There is no

authorization or justification for BofA to attempt a transaction to itself that it knows will fail. Its

motivation and rationale for doing so is not unique among financial institutions.             It can be

characterized by one obvious word, which need not be repeated here.

        B.      The Purpose and Nature of OD and NSF Fees

        77.     When a bank rejects an attempted transaction submitted by a different bank on a

checking account due to insufficient funds, it sends an electronic notification back to the merchant

stating that the transaction was not approved. BofA charges a $35 NSF Fee when it performs this

action. Because rejection is essentially cost-free, the $35 NSF is pure profit – particularly when

the rejected payment is to itself.

        78.     The rejection of an attempted transaction submitted by another bank provides zero

benefit to the accountholder, as the CFPB has noted:

                An important consumer outcome of any overdraft program is the
                percentage of negative transactions that are paid (i.e., result in
                overdrafts) or returned unpaid (i.e., were NSFs). Paying overdraft
                transactions may confer some benefit (in exchange for the
                associated fees and other costs) to consumers by helping them
                make timely payments and avoid late penalty fees and/or
                interest charges from a merchant or biller. In contrast,
                returning an item generally confers little benefit to the
                consumer (other than perhaps deterring future overdrafting
                and any subsequent consequences) and can result in an NSF fee
                as well as additional related fees, such as a returned check fee
                charged by the institution to whom the check was presented or
                a late fee charged by the entity to whom payment was due. At
                the median, study banks paid into overdraft 83% of transactions that
                exceeded the available balance in 2011 and returned 17%.

CFPB Study of Overdraft Programs, CFPB (June 2013), at 26 (emphasis added), available at
https://files.consumerfinance.gov/f/201306_cfpb_whitepaper_overdraft-practices.pdf.

        79.     When bank approves a transaction submitted by a different bank for an account
                                   18
   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 97 of 125
with insufficient funds, it pays the transaction and charges a $35 OD Fee for the service of

extending credit for that transaction.

       80.     When a bank pays an overdraft, it is extending credit. It is very expensive credit,

indeed, according to the FDIC:

               For almost all study population banks operating an automated
               overdraft program, the main fee associated with the program was
               an NSF usage fee. Usage fees reported by these banks ranged from
               $10 to $38; the median fee was $27, charged on a per-transaction
               basis in almost all cases. In this context, a $27 fee charged for a
               single advance of $60 that was repaid in two weeks roughly
               translated into an APR of 1,173 percent. Many surveyed banks
               (24.6 percent) assessed additional fees on accounts that remained
               in negative balance status in the form of flat fees or interest
               charged on a percentage basis.

FDIC Study of Bank Overdraft Programs, 2008 (emphasis added).

        81.    In a normal situation, when BofA is making an approve or reject decision on a

transaction submitted by another bank for payment, BofA usually has little or no insight into the

nature of the transaction or the costs and benefits of paying or returning that transaction. As such,

for those transactions BofA relies exclusively on an automated, internal program that makes pay

or return decisions based on an accountholder’s credit risk, past overdraft behavior, and account

balance history:

               As automated processes are necessary for institutions that choose
               to authorize or decline ATM and POS transactions that will
               overdraw an account, many institutions—including study banks—
               use these same processes to make pay-return decisions for check
               and ACH transactions. These institutions generally run programs
               that assign to each account a limit as to the amount of overdraft
               coverage the institution is willing to extend. For accounts that have
               opted in to ATM and POS debit overdraft coverage, when a
               request for authorization is received that exceeds the available
               funds, the bank will determine whether to authorize the transaction
               by reviewing it against the assigned overdraft coverage limit.
               Similarly, in nightly (or intra-day) posting, the bank will review
               potential NSF and overdraft items against the assigned overdraft
               coverage limit. Items processed during nightly (and intra-day)
               posting will generally be paid up to the coverage limit; once the
                                   19
   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 98 of 125
                account’s limit is reached, subsequent items will be returned
                unpaid.

CFPB Study of Overdraft Programs, at 49.

         82.        But when BofA is deciding whether to submit, approve or reject transactions that

transfer money to other BofA accounts or that pay itself, BofA is both the submitting Bank and the

merchant being paid. This provides BofA will unique insight into, and control over, whether and

how transactions to pay or transfer money to itself are processed.

         83.        Thanks to an aggressive “cross-selling” effort by BofA, there are hundreds of

thousands of BofA checking accountholders who also regularly pay BofA or transfer funds to

BofA, because they also hold BofA savings accounts, lines of credit, credit cards, and mortgages.

         C.         BofA Has Made a Major Effort to Cross-Sell Its Products, Promising
                    Convenience and Efficiency but Also Providing It With a Bird’s-Eye View of
                    Its Accountholders’ Financial Details

      84.           Banks like BofA have made a major effort to “cross-sell” products. Consumers

may have a checking account, but also a credit card, line of credit, and/or savings account, etc.

      85.           This allows for assessment of additional fee revenue.

      86.           Selling additional products to existing customers has long been a key priority for

many banks with the explicit goal of improving the bottom line.

      87.           As one industry publication put it: “Cross-selling comes with its advantages, of

course. It considerably reduces customer acquisition costs, servicing, and marketing and

communication costs and thereby substantially increases spread for banks. It is well understood

and key finding that greater the number of products held by customer leads to an increased

probability of retention.” Cross Selling at Banks: Adopting the Right Strategy for a Healthy

Bottom      Line,     Customer    Think    (Jan.   2010),   available   at   http://customerthink.com/

cross_selling_at_banks_adopting_right_strategy_for_health_bottom_line/.

      88.           It continues: “The more relationships a bank has with a customer, the more loyal
                                   20
   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 99 of 125
the customer will be and the bank gets to know the customer through several relationships, thus

the assessment of the credit quality of the customer can be bettered. At the end it will be a win-

win situation for both the bank and customer as it is cheaper and easier to get customer from one’s

own data base than going out for getting new customers. Banks should be careful in exploiting

this situation and see that the bottom line along with the top line goes up and not just cross sell of

products.”

      89.        The Bank shares information across accounts, targeting products and services, as it

tracks in intimate detail various consumer accounts at once, giving the bank unique access to the

complete financial picture of a consumer on an hour to hour basis.

      90.        BofA routinely and systematically shares detailed information across accounts, and

informs consumers this is so: “We may share information that we have about you and your

accounts among the Bank of America family of companies.” Deposit Agreement.

      91.        In some cases, the cross-selling and information gathering is used solely to charge

consumers with fees and increase fee revenue.

       D.        BofA’s Relevant Account Disclosures

       92.       The Deposit Agreement states:

                 “Sending Funds Transfers”

                 This Sending Funds Transfers section applies to wire
                 transfers…and transfers we make between your Bank of
                 America accounts.

                 We may reject payment orders. We notify you of any rejection
                 orally, electronically, or in writing.

(emphasis added).

       93.       BofA’s Deposit Agreement also states:

             “Item” means “all orders and instructions for the payment, transfer or
             withdrawal of funds from an account. As examples, item includes: a
             check, substitute check, purported substitute check, electronic transaction
                                  21
  Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 100 of 125
         (including an ACH transaction, ATM withdrawal or transfer, or point of
         sale transaction), draft, demand draft, remotely created check, remotely
         created consumer check, image replacement document, indemnified copy,
         preauthorized draft, preauthorized payment, automatic transfer, telephone-
         initiated transfer, Online Banking transfer or bill payment instruction,
         withdrawal slip, in-person transfer or withdrawal, cash ticket, deposit
         adjustment, or other order of instruction for the payment, transfer, or
         withdrawal of funds, or an image, digital image, or a photocopy of any of
         the foregoing.

         […]

         [W]e may authorize and pay overdrafts for other types of transactions.
         Other types of transactions include checks and other transactions made
         using your checking account number, recurring debit card transactions,
         ACH transactions, preauthorized payments, and automatic and online bill
         payments.

          […]

         We may debit your account for a check or other item drawn on your
         account either on the day it is presented to us for payment, by electronic
         or other means, or on the day we receive notice that the item has been
         deposited for collection at another financial institution---whichever is
         earlier. If you do not have sufficient available funds to cover the item, we
         decide whether to return it or to pay it and overdraw your account.

         We may determine your balance and make our decision on an
         insufficient funds item at any time between our receipt of the item or
         notice and the time we must return the item. We are required to
         determine your account balance only once during this time period.

         […]

         If we decide not to pay a check or other item drawn on your account, we
         may return the original, an image or a copy of the item or we may send an
         electronic notice of return….If we send an electronic notice of return, you
         agree that any person who receives that electronic notice may use it to make
         a claim against you to the same extent and with the same effect as if we had
         returned the original item.

               […]

(emphases added).


                                  22
  Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 101 of 125
        E.        BofA May Not Charge OD or NSF Fees on Transfers or Payments to Itself

        94.       The “Sending Funds Transfers” section of the Deposit Agreement governs all

transfers to other BofA accounts.

        95.       The “Sending Funds Transfers” section provides no authorization for BofA to

charge OD or NSF on such transactions—indeed, unlike other sections of the contract, it never

mentions such fees once.

        96.       Consistent with express representations in the contract, reasonable consumers

understand that the Bank may “reject” payment orders and transfers to other BofA accounts. It

can do so without even submitting them unnecessarily. Read reasonably and in good faith, the

contract indicates BofA will not bother submitting a transaction when it knows attempted payment

will be futile.

        97.       Reasonable consumers are entitled to understand that BofA will not use the

intimate, detailed financial information regarding various BofA accounts held by the same person

as a tool to maximize NSF and OD Fees charged to them.

        98.       Reasonable consumers believe the Bank would reject transfers to itself, or to other

BofA accounts, when such transfers would cause an NSF or OD Fee to be charged. There is no

reason to try a transaction over and over when the bank knows or should know it would be an

entirely futile effort.




                                   23
   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 102 of 125
        99.      With the exception of the “Sending Funds Transfers” section, all the contract

provisions excerpted above that purport to authorize the assessment of OD and NSF Fees are

written only for the common situation in which BofA is transferring checking account funds to an

entity that is not itself.

        100.     One provision expressly states that reality: “BofA states that “[w]e may debit your

account for a check or other item drawn on your account either on the day it is presented to us

for payment, by electronic or other means, or on the day we receive notice that the item has been

deposited for collection at another financial institution—whichever is earlier. If you do not

have sufficient available funds to cover the item, we decide whether to return it or to pay it and

overdraw your account.” BofA cannot present an item to itself for payment, nor are transfers or

payments to BofA “deposited for collection at another financial institution”—the funds are

deposited where they started out, at BofA.

        101.     Other contract provisions are nonsensical when a BofA account is both the payee

and the payor, and thus have little or no applicability to the situation at issue in this Action:

                 •           BofA states that it “when it determines” there are insufficient
                             funds for an item, it will either pay or return the item. But
                             for transfers or payments to itself, it makes this
                             “determination” even before submitting the item to itself.
                 •           BofA states that “[w]e may determine your balance and
                             make our decision on an insufficient funds item at any time
                             between our receipt of the item or notice and the time we
                             must return the item.” But it does not “receive” the item
                             (since it already has it) and it has no “time” to return the item
                             (since it already has it). No reasonable understanding of
                             English term “receive” can indicate one entity or person
                             giving something to itself.
                 •           BofA also states that “[i]f we send an electronic notice of
                             return, you agree that any person who receives that
                             electronic notice may use it to make a claim against you to
                             the same extent and with the same effect as if we had
                             returned the original item.” But of course, BofA does not
                             need “electronic notice” of its own rejection.


                                   24
   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 103 of 125
        102.    Even if provisions of the Deposit Agreement other than the “Sending Funds

Transfers” section had any applicability to payments or transfers from a BofA checking account to

other BofA accounts, those provisions also indicate BofA will not charge NSF or OD Fees on such

transactions to itself.

        103.    Reasonable consumers understand that transfers to BofA accounts or payments to

BofA do not count as “items” subject to NSF or OD Fees, since BofA has the right to protect its

interests (and assess fees, if necessary) on the accounts that a consumer is attempting to transfer to

or make a payment on. For example, if a consumer attempts a bill payment to a BofA line of credit

or credit card on insufficient funds, BofA can charge a late fee in that circumstance. No reasonable

consumer expects it will also charge NSF Fees on the originating account.

        104.    Neither the Deposit Agreement or any other account document ever states that

transfers to other BofA accounts or payments to other BofA accounts will incur NSF or OD Fees.

        105.    The Deposit Agreement does not state that BofA will attempt to push through a

transfer or payment to itself, even where it knows, or should know, that it will instantly decline that

same transaction.

        106.    In the alternative, to the extent the account documents do not explicitly bar the

polices described above, Bank of America exploits contractual discretion to the detriment of

accountholders and breaches its duty of good faith and fair dealing when it applies these policies,

by employing the following practices:


                    a) First, the Bank uses its discretion to define the meaning of “item” in an

                          unreasonable way that violates common sense and reasonable consumer




                                   25
   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 104 of 125
               expectations. BofA uses its contractual discretion to choose a meaning or

               that term which directly causes more NSF Fees and OD Fees.

               The contract documents never state that BofA will attempt to push through

               a transfer or payment to itself, even where it knows full well that the

               transaction will decline—this totally futile payment submission has no

               purpose, except a bad faith purpose to create more account fees.

            b) Second, even if it were proper to push through a futile attempt, the Bank

               maintains it has discretion not to charge or “deduct” NSF Fees on given

               transactions. By charging both NSF Fees and OD Fees on a given

               transaction, BofA engages in bad faith and contradicts reasonable consumer

               expectations.

               That is especially true because when items such as a bounced check are

               returned, a payee can then turn to other means to recoup its payment. When

               BofA returns a payment to itself, it of course has many other means to try

               to seek payment. It could assess a late fee on the account itself (and does,

               it many cases). Or, it could check the balance again before trying to debit.

            c) Third, no reasonable consumer believes the Bank would knowingly submit

               transactions it has the express power to reject. Consistent with express

               representations in the contract, reasonable consumers understand that the

               Bank may “reject” payment orders and transfers to other BofA accounts. It

               can do so without even submitting them unnecessarily. Good faith

               performance of the contract requires BofA will not submit a transaction

               when it knows attempted payment will be futile.




                                26
Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 105 of 125
       107.     BofA violates the covenant of good faith and fair dealing when it authorizes

transactions for payment or transfer to itself that it knows will be declined.

III.   PREMATURE FEES: BOFA DEDUCTS OD AND NSF FEES FROM ALREADY-
       EMPTY CHECKING ACCOUNTS IN BREACH OF ITS AGREEMENTS

       A.      Background

       108.    The reason an OD or NSF Fee is assessed on an account is because that account

does not have sufficient funds to cover a given transaction. At the moment a fee is assessed, then,

there are by definition no funds in the account to immediately pay the OD or NSF Fee (or else

there generally would not have been an OD or NSF Fee in the first place).

       109.    This claim does not concern whether such OD or NSF are properly assessed, but

rather challenges when such fees are to be deducted from a consumer’s account.

       110.    BofA promises it will pay NSF or OD Fees that it is owed from accountholders’

“next deposits”—that is, after new funds are deposited to the account that are sufficient to pay the

owed fees. And this makes good common sense: for neither type of fee does it make sense to

deduct them from a bank account before there are funds to pay it, and reasonable consumers do

not expect the Bank will undertake such a practice. Indeed, otherwise it would just be deducting

such fees while only incurring new fees in an unending cycle of fees.

       111.    Some of BofA’s competitors understand this, and hold fees in suspense until funds

exist in the account to pay them.

       112.    If, on the other hand, bank fees are prematurely deducted from an empty account,

that means there is a great likelihood that the next deposit made by the accountholder will be

immediately consumed (at least in part) by the bank fees, before any other transactions can be paid.

Subsequent consumer transactions are thus much more likely to be paid into overdraft, causing

even more fees that perpetuate the cycle.



                                   27
   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 106 of 125
          113.   When BofA prematurely deducts its own bank fees from an already-empty account,

it merely performs an accounting trick. It is a sleight of hand that serves no purpose whatsoever—

except to ensure that its bank fees have priority from any future deposit, and thus to ensure it

captures even more OD and NSF Fee revenue when actual purchases are drawn on insufficient

funds. Unfortunately, the Bank never informs consumers it will undertake this fee-maximizing

policy.

          114.   The effect of doing so is devastating, and directly causes more fees, as occurred

with Plaintiff Williams. Worse, the contract never authorizes the immediate deduction of fees

from an empty account, and in fact states that BofA will do the opposite and “use deposits

you…make to your account to pay overdrafts, fees and other amounts you owe us.”

          B. Plaintiff’s Experience

          115.   During 2017 alone, BofA has charged Plaintiff Williams nearly $1500 in OD and

NSF Fees—a crushing financial burden. As described herein, numerous of those OD and NSF

Fees were assessed as a direct result of BofA’s policy of immediately deducting OD and NSF Fees

from an already-empty account. In other words, many of the OD and NSF Fees assessed to Ms.

Williams were caused by other OD and NSF Fees, with BofA’s undisclosed decision to pay itself

for OD and NSF Fees first.

          116.   On October 24, 2017, Plaintiff Williams ended the day with a balance of $-228.52

(of which $35 were fees deducted from an empty account)

          117.   Her principal balance outstanding was thus only $-193.52 at the end of October 24.

          118.   No further activity occurred on the account until October 31, when BofA charged

an OD Fee of $35, deducted a $250.70 bill pay transaction that it also rejected later that day, and

also charged a $35 NSF Fee for that rejection.




                                  28
  Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 107 of 125
       119.   At the end of the day on October 31, then Plaintiff Williams ended the day at $-

549.22, (of which $105 were OD or NSF Fees prematurely deducted from her already-empty

account)

       120.   Plaintiff’s total principal balance outstanding was thus $-444.22 at the end of

October 31.

       121.   On November 1, 2017, no activity occurred except that BofA recredited the $250.70

transaction it had earlier deducted but then rejected. At the end of the day on November 1, 2017,

Plaintiff ended the day at $-298.42 (of which $105 were NSF or OD Fees prematurely deducted

from an empty account).

       122.   Plaintiff’s total principal balance outstanding was thus $-193.42 at the end of

November 1.

       123.   Then, on November 2, 2017, several things happened. A deposit of $628.73 posted,

debits of $45.77 and $248 also posted, and BofA also rejected a $40 bill pay transaction, upon

which BofA charged a $35 NSF Fee.

       124.   Crucially, the only reason the $40 bill pay transaction was returned for insufficient

funds and assessed a $35 NSF Fee is because of the $105 in NSF and OD Fees had been

prematurely deducted by the Bank from an empty account before all debits on that day were

deducted, as BofA promised.

       125.   If BofA had, as it promised, started with the account’s principal balance on

November 2 and deducted OD and NSF Fees last (as it promised), the $40 bill pay transaction

would not have incurred an NSF Fee.

       126.   How BofA processed the charges:

              Account Balance on 11.1 (including NSF/OD Fees):             $-298.42
              Deposit Payment 11.2:                                        $628.73


                                  29
  Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 108 of 125
               Remainder after NSF/OD Fees:                                $330.31
               Remainder after 1st two debits:                             $36.54
               Insufficient Funds for $40 charge:                          $-3.46
               NSF Fee assessed ($35):                                     $-38.46


       127.    Here is how BofA should have processed the charges:

               Account Balance on 11.1:                                    $-193.42
               Deposit Payment 11.2:                                       $628.73
               Remainder after 1st two debits:                             $141.54
               Remainder after $40 charge:                                 $101.54
               Pending NSF/OD Fees:                                        $-105
               Remainder after old OD/NSF Fees:                            $-3.46


       128.    This pattern occurred repeatedly with Plaintiff, as it has with many other BofA

accountholders.

       C. BofA’s Breaches of Relevant Account Disclosures

       129.    The premature deduction of NSF and OD Fees results in the further assessment of

even more NSF and OD Fees via a complex interaction between BofA’s transaction posting order

and the time of deduction of OD and NSF Fees.

       130.    With respect to transaction posting order, BofA promises on any given banking day

to determine insufficient funds transactions (for which OD and NSF Fees are charged) only after

it has posted credits to an account, and only after it has deducted and paid all consumer debit

transactions for which there are sufficient funds. Only then, promises BofA, are bank fees like

OD and NSF Fees deducted and paid from an account. When a deposit of new funds arrives in the

account, BofA promises that it will be used to pay for consumer purchases before it is used to pay

the Bank for its own fees.

       131.    With respect to the timing of deduction of OD and NSF Fees, BofA promises the

deduction only occurs from the next deposit, which could be days in the future. By withdrawing

OD and NSF Fees from already-empty accounts, prior to the deposit of new account funds by an

                                  30
  Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 109 of 125
accountholder, BofA eviscerates its posting order promise to always deduct bank fees last on any

given day. BofA’s premature deduction of bank fees ensures that new deposits are first used up

to pay bank fees, instead of to pay purchases—the direct opposite of what it has promised.

       132.    With respect to Ms. Williams, BofA deducted OD and NSF Fees from an already-

empty account. It did so to ensure that future deposits would be eaten up by those fees, making it

more likely that Ms. Williams purchases would incur more OD and NSF Fees. And that is exactly

what happened. When Ms. Williams made a deposit, that deposit was used to pay those OD and

NSF Fees first, leaving insufficient funds to pay her purchases, and resulting in more OD and NSF

Fees on transactions that should not have received them.

       133.    BofA’s contract essentially means that it will hold OD and NSF Fees and other

bank fees in suspense until such time as deposits post to an account. It also promises that when

deposits post to an account, those new funds will be used to pay account debits before they are

used to pay bank fees.

       134.    According to its contract, the Bank may only deduct fees once an account is

replenished by a new deposit, but not before, and even then it must pay consumer debits and

purchases before paying itself back for its bank fees:

               Fees
               You agree to pay for our services in accordance with the fees that apply to your
               account and your deposit relationship with us.
               […]
               Charging an Account
               We may deduct fees, overdrafts and other amounts you owe us under this
               Agreement from your accounts with us[.] We may make these deductions at any
               time without prior notice to you or request from you. If there are not enough
               funds in your account to cover the amounts you owe us, we may overdraw your
               account, without being liable to you. You agree to pay immediately all fees,
               overdrafts and other amounts you owe us.


                                  31
  Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 110 of 125
               We may use deposits you or others make to your account…to pay fees,
               overdrafts or other amounts that you owe us.
               […]
               Insufficient Funds—Overdrafts and Returned Items
               If we overdraw your account, you agree to repay us immediately, without notice
               or demand from us. We ordinarily use deposits you or others make to your
               account to pay overdrafts, fees and other amounts you owe us.
               […]
               Posting Orders
               This section summarizes how we generally post some common transactions to
               your account [on a given banking day].
               […]
               •   We add deposits and other credits to your balance.
               •   Then, we subtract from your balance in date and time order the types of debits
                   listed in this paragraph, when our systems receive date and time information[.]

               […]

               •   [Lastly], we subtract from your balance most fees (such as monthly
                   maintenance fees, overdraft item fees, returned item fees, and ATM fees) in
                   order from highest to lowest dollar amount. Some fees may show as
                   “processing” until the next day.


       135.    The Agreement states that BofA will “ordinarily” “use deposits…to pay fees”—an

express promise that OD and NSF Fees will not be deducted until a subsequent deposit occurs.

       136.    The Agreement thus states that consumers agree to “repay immediately” any fees,

but such “repayment” cannot occur until positive funds exist in the account, which must occur

when a deposit happens.

       137.    The Agreement never states that BofA will use deposits to pay itself for bank fees

first and never describes when it will break from its “ordinary” posting order.




                                  32
  Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 111 of 125
       138.    The Agreement never states that BofA will use bank fees to cause other transactions

to incur more bank fees.

       139.    Consistent with express representations in the contract, reasonable consumers

understand that assessment of bank fees is de-linked from deduction of those fees from accounts—

that bank fees are “ordinarily” not immediately deducted from accounts where there are no funds

to pay them. Obviously, consumers are obligated to pay owed bank fees, but they cannot pay owed

OD and NSF Fees until they are able to make a new deposit. It serves no purpose to deduct fees

before a consumer can pay, other than to make an end-run around BofA’s promise to use new

deposits to pay consumer debits before its own bank fees.

       140.    BofA knew how to disclose this practice consumers, but chose to do the opposite.

BofA’s competitors in the banking industry who engage in this conduct disclose the practice

clearly and expressly to their accountholders—something BofA never does in an attempt to

deceive its accountholders.

       141.    For example, Fifth Third Bank, a major bank in the Midwest, expressly states in its

deposit agreement that it will not wait until a deposit is made, will deduct fees immediately, and

use bank fees to drive accounts further into the red:

               These are the ways a debit (-) may be handled when there is not enough money in
               your account:
               • If you choose to enroll, Overdraft Protection may be used to pay the debit (-)
               (using funds from another Fifth Third account).
               • Overdraft Coverage may be applied by the Bank, at the Bank’s discretion, to pay
               the debit (-), resulting in a negative balance in your account. • Your debit (-) may
               be returned unpaid
               If you are charged overdraft or returned item fees, the fees will be an additional
               debit (-) to your account and will further increase the negative balance in your
               account if a deposit is not made on time.

(emphasis added).




                                  33
  Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 112 of 125
        142.    Similarly, First Citizens Bank, a major bank in the Carolinas, expressly tells

accountholders its fee timing and tells accountholders in its deposit agreement that it will use bank

fees to drive accounts further into the red:

                Because we may charge a service fee for an NSF item each time it is presented, we
                may charge you more than one service fee for any given item. All fees are charged
                during evening posting. When we charge a fee for NSF items, the charge reduces
                the available balance in your account and may put your account into (or further
                into) overdraft.


        143.    And BB&T, another Bank of America competitor, states in its deposit agreement:

                DEDUCTION OF FEES. Maintenance and activity fees and fees for returned
                deposited checks, returned items, overdrafts, stop payment orders, charges for
                check printing, and other service charges made in accordance with the rules of the
                Bank in effect at the time of such charge shall be deducted from your account
                and may be posted prior to other debits. The Bank shall not be liable for
                refusing to honor items presented for payment because of insufficient funds as a
                result of deducting such fees. Any fees (or portions thereof) that were not posted
                due to insufficient funds at the time of posting may be collected at a later date
                without prior notice when sufficient funds are available in the account.

(emphasis added).


        144.    But instead of clearly disclosing its abusive practice like its competitors, BofA

chose to conceal its true practice.

        145.    In the alternative, to the extent the account documents do not explicitly bar the

polices described above, Bank of America exploits contractual discretion to the detriment of

accountholders and breaches good faith and fair dealing when it uses these policies.

        146.    Specifically, the Bank uses its discretion to deduct fees by prematurely deducting

them, in violation of other contract promises regarding its “ordinary” practice, and at a time that

serves no purpose other than to maximize the number of OD and NSF Fees assessed.




                                   34
   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 113 of 125
       147.    The Bank abuses its discretion to determine when and how it will deduct fees and

when and how it will “use deposits” to pay fees, by adopting an undisclosed practice that deducts

fees prematurely, when the Bank already knows there are no funds in the account to pay them.

                                   CLASS ALLEGATIONS

       148. Plaintiffs bring this action on behalf of themselves and all others similarly situated

pursuant to Rule 23 of the Federal Rules of Civil Procedure. This action satisfies the numerosity,

commonality, typicality, adequacy, predominance and superiority requirements of Rule 23.

       149. The proposed classes are defined as:

               Class 1 – Multiple Single Transaction Fees Class
               All Bank of America checking account holders in the United States
               who, during the applicable statute of limitations, were charged
               multiple NSF Fees on the same transaction and/or NSF and OD Fees
               on the same transaction. (the “Nationwide Multiple Single
               Transactions Fees Class”).
               Proposed Class Representatives: Morris, Bui, and Edge

                      Alternative State Subclass of Oklahoma residents
                      Proposed Class Representative: Morris

                      Alternative State Subclass of California residents
                      Proposed Class Representative: Bui

                      Alternative State Subclass of North Carolina residents
                      Proposed Class Representative: Edge


               Class 2 – Intra BofA Transfer Transaction Fees Class
               All Bank of America checking account holders in the United States
               who, during the applicable statute of limitations, were charged
               multiple NSF or OD Fees on transfers to other BofA accounts (the
               “Nationwide Intra BofA Transfer Transaction Fees Class”).
               Proposed Class Representative: Morris

                      Alternative State Subclass of Oklahoma residents
                      Proposed Class Representative: Morris

               Class 3 – Premature Fees Class
               All Bank of America checking account holders in the United States
               who, during the applicable statute of limitations, were charged OD
               and NSF Fees because bank fees were deducted from a newly-
                                   35
   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 114 of 125
                posted deposit of funds prior to the deduction of consumer debits.
                (the “Nationwide Premature Fees Class”).
                Proposed Class Representative: Williams

                       Alternative State Subclass of Georgia residents
                       Proposed Class Representative: Williams


        150.    Plaintiffs reserve the right to modify or amend the definition of the proposed

 Classes before the Court determines whether certification is appropriate.

        151.    Excluded from the Classes are BofA, its parents, subsidiaries, affiliates, officers

 and directors, any entity in which BofA has a controlling interest, all customers who make a timely

 election to be excluded, governmental entities, and all judges assigned to hear any aspect of this

 litigation, as well as their immediate family members.

        152.    The members of the Classes are so numerous that joinder is impractical. The

 Classes consist of thousands of members, the identity of whom is within the knowledge of and can

 be ascertained only by resort to BofA’s records.

153.            The claims of the representative Plaintiffs are typical of the claims of the Classes

they seek to represent in that the representative Plaintiffs, like all Class members, were charged

improper and deceptive fees as alleged herein. The representative Plaintiffs, like all Class

members, have been damaged by BofA’s misconduct in that they have been assessed unfair and

unconscionable BofA Account Fees. Furthermore, the factual basis of BofA’s misconduct is

common to all Class members, and represents a common thread of unfair and unconscionable

conduct resulting in injury to all members of the Classes.

         154.   There are numerous questions of law and fact common to the Classes and those

 common questions predominate over any questions affecting only individual Class members.

         155.   Among the questions of law and fact common to the Classes are whether BofA:

                a.      Violated contract provisions by charging various unauthorized BofA

                                    36
    Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 115 of 125
                       Account Fees;

               b.      Breached its covenant of good faith and fair dealing with Plaintiffs and other

                       members of the Classes through its BofA Account Fee policies and

                       practices;

               c.      Converted money belonging to Plaintiffs and other members of the Classes

                       through its BofA Account Fee policies and practices;

               d.      Was unjustly enriched through its BofA Account Fee policies and practices;

                       and

               e.      Violated the consumer protection acts of certain states through its BofA

                       Account Fee policies and practices.

               f.      The proper method or methods by which to measure damages, and

               g.      The declaratory relief to which the Classes are entitled.

       156.    Plaintiffs’ claims are typical of the claims of other Class members, in that they arise

out of the same wrongful BofA Account fee policies and practices of BofA’s Account Agreement

and other related documents. Plaintiffs have suffered the harm alleged and have no interests

antagonistic to the interests of any other Class member.

       157.    Plaintiffs are committed to the vigorous prosecution of this action and have retained




                                  37
  Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 116 of 125
competent counsel experienced in the prosecution of class actions and, in particular, class actions

on behalf of consumers and against financial institutions. Accordingly, Plaintiffs are adequate

representatives and will fairly and adequately protect the interests of the Classes.

       158.    A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Since the amount of each individual Class member’s claim is

small relative to the complexity of the litigation, and due to the financial resources of BofA, no

Class member could afford to seek legal redress individually for the claims alleged herein.

Therefore, absent a class action, the Class members will continue to suffer losses and BofA’s

misconduct will proceed without remedy.

       159.    Even if Class members themselves could afford such individual litigation, the court

system could not. Given the complex legal and factual issues involved, individualized litigation

would significantly increase the delay and expense to all parties and to the Court. Individualized

litigation would also create the potential for inconsistent or contradictory rulings. By contrast, a

class action presents far fewer management difficulties, allows claims to be heard which might

otherwise go unheard because of the relative expense of bringing individual lawsuits, and provides

the benefits of adjudication, economies of scale and comprehensive supervision by a single court.

       160.    The State of North Carolina has a significant interest in regulating the conduct of

businesses operating within its borders. North Carolina, which seeks to protect the rights and

interests of North Carolina and all residents and citizens of the United States against a company

headquartered and doing business in North Carolina, has a greater interest in the Plaintiffs’ claims

than any other state and is most intimately concerned with the claims and outcome of this litigation.

       161.    The principal place of business of BofA in Charlotte, North Carolina is the “nerve

center” of its business activities—the place where its high-level officers direct, control, and




                                   38
   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 117 of 125
coordinate the corporation’s activities, including account and major policy, financial, and legal

decisions related to BofA Account Fees.

        162.    BofA’s corporate decisions regarding how to treat Account Fees were made from

and in North Carolina.

        163.    BofA’s tortious conduct emanated from North Carolina.

        164.    Application of North Carolina law to the Class with respect to Plaintiffs’ and Class

members’ claims is neither arbitrary nor fundamentally unfair because North Carolina has

significant contacts and a significant aggregation of contacts that create a state interest in the claims

of Plaintiffs and the Nationwide Classes.

        165.    Under North Carolina’s choice of law principles, which are applicable to this

action, the common law of North Carolina applies to the nationwide common law claims of all

Class members. Additionally, given North Carolina’s significant interest in regulating the conduct

of businesses operating within its borders, North Carolina’s consumer protection statutes may be

applied to non-resident consumer plaintiffs.

        166.    In the alternative, Plaintiffs assert that common elements of the fifty states’ laws

can be grouped and tried on a common basis or that state specific Subclasses (as outlined supra)

can be certified and tried on a common basis.

                                 FIRST CLAIM FOR RELIEF1
                                      Breach of Contract
                             (On Behalf of Plaintiffs and the Classes)

        167. Plaintiffs repeat paragraphs 1 through 166 above.


        1
        By omitting from this Fourth Amended Complaint Plaintiffs’ claims under the Oklahoma
Consumer Protection Act, 15 Okla. Stat. § 751, and Georgia Fair Business Practices Act, Ga. Code
Ann. § 10-1-390, Plaintiffs do not waive their right to appeal the Court’s dismissal of these claims
when a final judgment is entered. See Young v. City of Mount Ranier, 238 F.3d 567, 572 (4th Cir.
2001) (“[I]t is needlessly formalistic to require a plaintiff to replead claims already dismissed


                                   39
   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 118 of 125
        168. Plaintiffs and BofA have contracted for bank account deposit, checking, ATM, and

debit card services, as embodied in BofA’s Account Agreement and related documentation.

        169. No contract provision authorizes BofA to charge: (1) multiple NSF fees on a single

transaction; (2) NSF and OD fees on the same transaction; (3) NSF or OD fees on a transaction

with a BofA related entity.

        170. In addition, no contract provision authorizes BofA to deduct bank service fees first

out of new deposits and thereby cause additional OD and NSF Fees.

        171. Therefore, BofA breached the terms of its Account Agreement by charging these

fees.

        172.   Additionally, Under the laws of North Carolina and the states where BofA does

business, good faith is an element of every contract pertaining to the assessment of Account Fees.

Whether by common law or statute, all such contracts impose upon each party a duty of good faith

and fair dealing. Good faith and fair dealing, in connection with executing contracts and

discharging performance and other duties according to their terms, means preserving the spirit –

not merely the letter – of the bargain. Put differently, the parties to a contract are mutually

obligated to comply with the substance of their contract in addition to its form. Evading the spirit




without leave to amend in order to preserve the right to appeal the dismissal.”).




                                   40
   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 119 of 125
of the bargain and abusing the power to specify terms constitute examples of bad faith in the

performance of contracts.

        173.   BofA has breached the covenant of good faith and fair dealing in the Account

Agreement through its BofA Account Fee policies and practices as alleged herein.

        174. Plaintiffs and members of the Classes have performed all, or substantially all, of the

obligations imposed on them under the Account Agreement.

        175. Plaintiffs and members of the Classes have sustained damages as a result of BofA’s

breaches of the account contract.

                                SECOND CLAIM FOR RELIEF
                            North Carolina Consumer Protection Law
                             (On Behalf of Plaintiffs and the Classes)

        176.   Plaintiffs repeat paragraphs 1 through 175 above.

        177.   As described herein, BofA’s unconscionable and unfair actions regarding the

assessment of BoA Account Fees, including NSF and OD Fees, constitute unfair competition and

unfair and deceptive trade practices as defined by the laws of the United States of America and

the State of North Carolina, including but not limited to N.C.G.S. § 75.1-1 et seq.

        178.   As described herein, the assessments are both unfair and deceptive, as they violate

industry standards and offend public policy, and they deceive customers who do not expect the

charges.

        179.   BoA’s actions affected commerce in North Carolina, as many of its North Carolina

customers were charged these unfair and deceptive fees.

        180.   Plaintiff relied upon Bank of America’s representations that it would not charge

multiple NSF and OD fees; would not charge such fees to itself; and would not deduct fees before

other



                                  41
  Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 120 of 125
charges. This reliance was reasonable, as it was based upon both BoA’s account agreements,

industry practice, and common sense.

       181.     Plaintiffs have been actually damaged as the direct and proximate result of BofA’s

unfair competition and unfair and deceptive trade practices by overcharges on their account.

       182.     Plaintiffs are entitled to recovery of treble damages and, in the discretion of the

Court, reasonable attorneys’ fees and costs by virtue of BofA’s unfair and deceptive trade

practices.


                                 THIRD CLAIM FOR RELIEF
                              California Unfair Competition Law
                    Deceptive Prong Business and Professions Code § 17200
              (On behalf of Bui, Valperga, and the Alternative California Subclass)

       183.     Plaintiffs repeat paragraphs 1 through 182 above.

       184.     BofA’s conduct described herein violates the Unfair Competition Law (the

“UCL”), codified at California Business and Professions Code section 17200, et seq.

       185.     The UCL prohibits, and provides civil remedies for, unfair competition. Its purpose

is to protect both consumers and competitors by promoting fair competition in commercial markets

for goods and services. In service of that purpose, the Legislature framed the UCL’s substantive

provisions in broad, sweeping language.

       186.     By defining unfair competition to include any “any unlawful, unfair or fraudulent

business act or practice,” the UCL permits violations of other laws to be treated as unfair

competition that is independently actionable, and sweeps within its scope acts and practices not

specifically proscribed by any other law.

       187.     BofA committed fraudulent business acts and practices in violation of Cal. Bus. &

Prof. Code § 17200, et seq., when affirmatively and knowingly misrepresenting its NSF Fee




                                   42
   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 121 of 125
practices. Such representations are likely to mislead the public.

        188.    As a result of Defendants’ violations of the UCL’s “deceptive” prong, Plaintiff Bui

and members of the California Subclass have paid, and/or will continue to pay, unreasonably

excessive amounts of money for banking services, in particular multiple NSFs, and thereby have

suffered and will continue to suffer actual damages. In addition, Plaintiff Bui requests an

injunction on behalf of the general public to prevent BofA from continuing to misrepresent its NSF

fees.


                               FOURTH CLAIM FOR RELIEF
                              California Unfair Competition Law
                     Unfair Prong Business and Professions Code § 17200
               (On behalf Bui, Valperga, and the alternative California Subclass)

        189.    Plaintiffs repeat paragraphs 1 through 188 above.

        190.    BofA’s conduct described herein violates the Unfair Competition Law (the

“UCL”), codified at California Business and Professions Code section 17200, et seq.

        191.    The UCL prohibits, and provides civil remedies for, unfair competition. Its purpose

is to protect both consumers and competitors by promoting fair competition in commercial markets

for goods and services. In service of that purpose, the Legislature framed the UCL’s substantive

provisions in broad, sweeping language.

        192.    By defining unfair competition to include any “any unlawful, unfair or fraudulent

business act or practice,” the UCL permits violations of other laws to be treated as unfair

competition that is independently actionable, and sweeps within its scope acts and practices not

specifically proscribed by any other law.

        193.    BofA’s conduct violates the UCL’s “unfair” prong in the following respects, among

others: Defendant misrepresented its true NSF Fee practices and that consumers would be charged




                                   43
   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 122 of 125
multiple NSF fees on the same item.

       194.    BofA’s conduct was not motivated by any business or economic need or rationale.

The harm and adverse impact of Defendant’s conduct on members of the general public was

neither outweighed nor justified by any legitimate reasons, justifications, or motives.

       195.    The harm to Plaintiff Bui and the California Subclass members arising from BofA’s

unfair practices relating to the imposition of multiple NSF fees outweighs the utility, if any, of

those practices.

       196.    BofA’s unfair business practices are immoral, unethical, oppressive, unscrupulous,

unconscionable and/or substantially injurious to Plaintiff Bui and members of the California

Subclass.

       197.    BofA’s conduct was substantially injurious to consumers in that they have been

forced to endure multiple NSF Fees with misleading and/or inadequate disclosure.

       198.    As a result of BofA’s violations of the UCL’s “unfair” prong, Plaintiff Bui and

members of the California Subclass have paid, and/or will continue to pay, unreasonably excessive

amounts of money for banking services and thereby have suffered and will continue to suffer actual

damages.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs and the Classes demand a jury trial on all claims so triable and

judgment as follows:

       1.      Declaring BofA’s Account Fee policies and practices described herein to be

wrongful, unfair and unconscionable;

       2.      Restitution of all BofA Account fees paid to BofA by Plaintiffs and the Classes, as

a result of the wrongs alleged herein in an amount to be determined at trial;

       3.      Disgorgement of the ill-gotten gains derived by BofA from its misconduct;

                                  44
  Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 123 of 125
        4.      Actual damages in an amount according to proof;

        5.      Punitive and exemplary damages;

        6.      Pre-judgment interest at the maximum rate permitted by applicable law;

        7.      Treble damages and attorneys’ fees as provided by law;

        8.      Costs and disbursements assessed by Plaintiffs in connection with this action,

including reasonable attorneys’ fees pursuant to applicable law; and

        9.      Such other relief as this Court deems just and proper.

                                  DEMAND FOR JURY TRIAL

Plaintiffs and all others similarly situated hereby demand trial by jury on all issues in this

complaint that are so triable as a matter of right.


Dated: May 12, 2021 Respectfully submitted,


                                                By: s/ David M. Wilkerson
                                                Larry McDevitt
                                                NC State Bar No. 5032
                                                David M. Wilkerson
                                                NC State Bar No. 35742
                                                THE VAN WINKLE LAW FIRM
                                                11 North Market Street
                                                Asheville, NC 28801
                                                (828) 258-2991
                                                dwilkerson@vwlawfirm.com
                                                lmcdevitt@vwlawfirm.com

                                                Jeffrey D. Kaliel*
                                                Sophia Gold*
                                                KALIEL PLLC
                                                1875 Connecticut Ave., NW, 10th Floor
                                                Washington, D.C. 20009
                                                (202) 350-4783
                                                jkaliel@kalielpllc.com
                                                sgold@kalielpllc.com




                                   45
   Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 124 of 125
                                James J. Pizzirusso*
                                HAUSFELD LLP
                                888 16th St., NW, Ste 300
                                Washington, DC 20006
                                (202) 540-7154
                                jpizzirusso@hausfeld.com

                                Hassan A. Zavareei*
                                Andrea R. Gold*
                                TYCKO & ZAVAREEI LLP
                                1828 L Street NW, Ste 1000
                                Washington, DC 20036
                                (202) 973-0900
                                hzavareei@tzlegal.com
                                agold@tzlegal.com

                                Jeffrey M. Ostrow*
                                KOPELOWITZ OSTROW
                                FERGUSON WEISELBERG GILBERT
                                One West Las Olas Blvd., Ste. 500
                                Fort Lauderdale, FL 33301
                                (954) 525-4100
                                ostrow@kolawyers.com

                                Attorneys for Plaintiffs and the Putative Class
                                * Admitted Pro Hac Vice




                                46
Case 3:18-cv-00157-RJC-DSC Document 86-1 Filed 05/12/21 Page 125 of 125
